Exhibit 10.1

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(NON-RECOURSE)

 

BY AND BETWEEN

 

LANDMARK AT GARDEN SQUARE, LLC, a Delaware limited liability company

 

AND

 

BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company

 

DATED AS OF

 

March 22, 2012

 

[g78831ke01i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS

1

 

 

SECTION 1.01

DEFINED TERMS

1

SECTION 1.02

SCHEDULES, EXHIBITS AND ATTACHMENTS INCORPORATED

1

 

 

 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

1

 

 

SECTION 2.01

MORTGAGE LOAN ORIGINATION AND SECURITY

1

(a)

Making of Mortgage Loan

1

(b)

Security for Mortgage Loan

2

(c)

Protective Advances

2

SECTION 2.02

PAYMENTS ON MORTGAGE LOAN

2

(a)

Debt Service Payments

2

(b)

Capitalization of Accrued But Unpaid Interest

3

(c)

Late Charges

3

(d)

Default Rate

4

(e)

Address for Payments

5

(f)

Application of Payments

5

SECTION 2.03

LOCKOUT/PREPAYMENT

5

(a)

Prepayment; Prepayment Lockout; Prepayment Premium

5

(b)

Voluntary Prepayment in Full

5

(c)

Acceleration of Mortgage Loan

6

(d)

Application of Collateral

6

(e)

Casualty and Condemnation

6

(f)

No Effect on Payment Obligations

7

(g)

Loss Resulting from Prepayment

7

 

 

 

ARTICLE 3 - PERSONAL LIABILITY

7

 

 

SECTION 3.01

NON-RECOURSE MORTGAGE LOAN; EXCEPTIONS

7

SECTION 3.02

PERSONAL LIABILITY OF BORROWER (EXCEPTIONS TO NON-RECOURSE PROVISION)

7

(a)

Personal Liability Based on Lender’s Loss

7

(b)

Full Personal Liability for Mortgage Loan

8

SECTION 3.03

PERSONAL LIABILITY FOR INDEMNITY OBLIGATIONS

9

SECTION 3.04

LENDER’S RIGHT TO FOREGO RIGHTS AGAINST MORTGAGED PROPERTY

9

 

 

 

ARTICLE 4 - BORROWER STATUS

9

 

 

SECTION 4.01

REPRESENTATIONS AND WARRANTIES

9

(a)

Due Organization and Qualification

9

(b)

Location

9

(c)

Power and Authority

9

(d)

Due Authorization

10

(e)

Valid and Binding Obligations

10

(f)

Effect of Mortgage Loan on Borrower’s Financial Condition

10

(g)

Economic Sanctions, Anti-Money Laundering and Anti-Corruption

10

(h)

Borrower Single Asset Status

11

(i)

No Bankruptcies or Judgments

12

(j)

No Litigation

12

(k)

Payment of Taxes, Assessments and Other Charges

12

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

i

--------------------------------------------------------------------------------


 

(l)

Not a Foreign Person

13

(m)

ERISA

13

(n)

Default Under Other Obligations

13

(o)

Prohibited Person

14

SECTION 4.02

COVENANTS

14

(a)

Maintenance of Existence; Organizational Documents

14

(b)

Economic Sanctions and Anti-Money Laundering

14

(c)

Payment of Taxes, Assessments and Other Charges

15

(d)

Borrower Single Asset Status

15

(e)

ERISA

16

(f)

Notice of Litigation or Insolvency

16

(g)

Payment of Costs, Fees, and Expenses

16

 

 

 

ARTICLE 5 - THE MORTGAGE LOAN

17

 

 

SECTION 5.01

REPRESENTATIONS AND WARRANTIES

17

(a)

Receipt and Review of Loan Documents

17

(b)

No Default

17

SECTION 5.02

COVENANTS

17

(a)

Ratification of Covenants; Estoppels; Certifications

17

(b)

Further Assurances

18

(c)

Sale of Mortgage Loan

18

(d)

Limitations on Further Acts of Borrower

19

(e)

Financing Statements; Record Searches

19

 

 

 

ARTICLE 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

20

 

 

SECTION 6.01

REPRESENTATIONS AND WARRANTIES

20

(a)

Compliance with Law; Permits and Licenses

20

(b)

Property Characteristics

20

(c)

Property Ownership

21

SECTION 6.02

COVENANTS

21

(a)

Use of Property

21

(b)

Property Maintenance

21

(c)

Property Preservation

22

(d)

Property Inspections

23

(e)

Compliance with Laws

23

SECTION 6.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING THE PROPERTY

24

(a)

Property Management

24

(b)

Subordination of Fees to Affiliated Property Managers

24

(c)

Physical Needs Assessment

24

 

 

 

ARTICLE 7 - LEASES AND RENTS

24

 

 

SECTION 7.01

REPRESENTATIONS AND WARRANTIES

24

(a)

Prior Assignment of Rents

24

(b)

Prepaid Rents

25

SECTION 7.02

COVENANTS

25

(a)

Leases

25

(b)

Commercial Leases

25

(c)

Payment of Rents

26

(d)

Assignment of Rents

26

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

ii

--------------------------------------------------------------------------------


 

(e)

Further Assignments of Leases and Rents

27

(f)

Options to Purchase by Tenants

27

SECTION 7.03

MORTGAGE LOAN ADMINISTRATION REGARDING LEASES AND RENTS

27

(a)

Material Commercial Lease Requirements

27

(b)

Residential Lease Requirements

27

 

 

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

28

 

 

SECTION 8.01

REPRESENTATIONS AND WARRANTIES

28

(a)

Financial Information

28

(b)

No Change in Facts or Circumstances

28

SECTION 8.02

COVENANTS

28

(a)

Obligation to Maintain Accurate Books and Records

28

(b)

Items to Furnish to Lender

28

(c)

Delivery of Books and Records

30

SECTION 8.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING BOOKS AND RECORDS AND FINANCIAL
REPORTING

30

(a)

Right to Audit Books and Records

30

(b)

Credit Reports; Credit Score

30

 

 

 

ARTICLE 9 - INSURANCE

30

 

 

SECTION 9.01

REPRESENTATIONS AND WARRANTIES

30

(a)

Compliance with Insurance Requirements

31

(b)

Property Condition

31

SECTION 9.02

COVENANTS

31

(a)

Insurance Requirements

31

(b)

Delivery of Policies, Renewals, Notices and Proceeds

31

SECTION 9.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING INSURANCE

32

(a)

Lender’s Ongoing Insurance Requirements

32

(b)

Application of Proceeds on Event of Loss

33

(c)

Payment Obligations Unaffected

34

(d)

Foreclosure Sale

35

(e)

Appointment of Lender as Attorney-In-Fact

35

 

 

 

ARTICLE 10 - CONDEMNATION

35

 

 

SECTION 10.01

REPRESENTATIONS AND WARRANTIES

35

(a)

Prior Condemnation Action

35

(b)

Pending Condemnation Actions

35

SECTION 10.02

COVENANTS

35

(a)

Notice of Condemnation

35

(b)

Condemnation Proceeds

35

SECTION 10.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING CONDEMNATION

36

(a)

Application of Condemnation Awards

36

(b)

Payment Obligations Unaffected

36

(c)

Appointment of Lender as Attorney-In-Fact

36

(d)

Application of Proceeds

36

 

 

 

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

36

 

 

SECTION 11.01

REPRESENTATIONS AND WARRANTIES

36

(a)

No Labor or Materialmen’s Claims

36

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

iii

--------------------------------------------------------------------------------


 

(b)

No Other Interests

37

SECTION 11.02

COVENANTS

37

(a)

Liens; Encumbrances

37

(b)

Transfers

37

SECTION 11.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING LIENS, TRANSFERS AND ASSUMPTIONS

39

(a)

Assumption of Mortgage Loan

39

(b)

Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates

40

(c)

Estate Planning

40

(d)

Termination or Revocation of Trust

41

(e)

Death of Key Principal or Guarantor

41

(f)

Bankruptcy of Guarantor

42

(g)

Further Conditions to Transfers and Assumption

43

SECTION 11.04

TRANSACTION SPECIFIC TRANSFERS

44

 

 

 

ARTICLE 12 - IMPOSITIONS

46

 

 

SECTION 12.01

REPRESENTATIONS AND WARRANTIES

46

(a)

Payment of Taxes, Assessments and Other Charges

46

SECTION 12.02

COVENANTS

47

(a)

Imposition Deposits, Taxes, and Other Charges

47

SECTION 12.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING IMPOSITIONS

47

(a)

Maintenance of Records by Lender

47

(b)

Imposition Accounts

48

(c)

Payment of Impositions; Sufficiency of Imposition Deposits

48

(d)

Imposition Deposits Upon Event of Default

48

(e)

Contesting Impositions

48

(f)

Release to Borrower

49

 

 

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

49

 

 

SECTION 13.01

COVENANTS

49

(a)

Initial Deposits to Replacement Reserve Account and Repairs Escrow Account

49

(b)

Monthly Replacement Reserve Deposits

49

(c)

Payment for Replacements and Repairs

49

(d)

Assignment of Contracts for Replacements and Repairs

50

(e)

Indemnification

50

(f)

Amendments to Loan Documents

50

(g)

Administrative Fees and Expenses

50

SECTION 13.02

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING RESERVES

50

(a)

Accounts, Deposits, and Disbursements

50

(b)

Approvals of Contracts; Assignment of Claims

56

(c)

Delays and Workmanship

56

(d)

Appointment of Lender as Attorney-In-Fact

57

(e)

No Lender Obligation

57

(f)

No Lender Warranty

57

 

 

 

ARTICLE 14 - DEFAULTS/REMEDIES

58

 

 

SECTION 14.01

EVENTS OF DEFAULT

58

(a)

Automatic Events of Default

58

(b)

Events of Default Subject to a Specified Cure Period

59

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

iv

--------------------------------------------------------------------------------


 

(c)

Events of Default Subject to Extended Cure Period

59

SECTION 14.02

REMEDIES

59

(a)

Acceleration; Foreclosure

59

(b)

Loss of Right to Receive Replacement Reserve Disbursements and Repairs
Disbursements

60

(c)

Remedies Cumulative

60

SECTION 14.03

ADDITIONAL LENDER RIGHTS; FORBEARANCE

61

(a)

No Effect Upon Obligations

61

(b)

No Waiver of Rights or Remedies

61

(c)

Appointment of Lender as Attorney-in-Fact

62

SECTION 14.04

WAIVER OF MARSHALING

63

 

 

 

ARTICLE 15 - MISCELLANEOUS

63

 

 

SECTION 15.01

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE

63

(a)

Governing Law

63

(b)

Venue

63

SECTION 15.02

NOTICE

64

(a)

Process of Serving Notice

64

(b)

Change of Address

64

(c)

Default Method of Notice

64

(d)

Receipt of Notices

64

SECTION 15.03

SUCCESSORS AND ASSIGNS BOUND; SALE OF MORTGAGE LOAN

65

(a)

Binding Agreement

65

(b)

Sale of Mortgage Loan; Change of Servicer

65

SECTION 15.04

COUNTERPARTS

65

SECTION 15.05

JOINT AND SEVERAL (OR SOLIDARY) LIABILITY

65

SECTION 15.06

RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY

65

(a)

Solely Creditor and Debtor

65

(b)

No Third Party Beneficiaries

65

SECTION 15.07

SEVERABILITY; ENTIRE AGREEMENT; AMENDMENTS

66

SECTION 15.08

CONSTRUCTION

66

SECTION 15.09

MORTGAGE LOAN SERVICING

67

SECTION 15.10

DISCLOSURE OF INFORMATION

67

SECTION 15.11

WAIVER; CONFLICT

67

SECTION 15.12

DETERMINATIONS BY LENDER

67

SECTION 15.13

SUBROGATION

67

SECTION 15.14

COUNTING OF DAYS

68

SECTION 15.15

REVIVAL AND REINSTATEMENT OF INDEBTEDNESS

68

SECTION 15.16

TIME IS OF THE ESSENCE

68

SECTION 15.17

FINAL AGREEMENT

68

SECTION 15.18

WAIVER OF TRIAL BY JURY

68

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

v

--------------------------------------------------------------------------------


 

SCHEDULES & EXHIBITS

 

Schedules

 

 

 

 

Schedule 1

 

Definitions Schedule (required)

 

Form 6101.FR

Schedule 2

 

Summary of Loan Terms (required)

 

Form 6102.FR

Schedule 3

 

Interest Rate Type Provisions (required)

 

Form 6103.FR

Schedule 4

 

Prepayment Premium Schedule (required)

 

Form 6104.01

Schedule 5

 

Required Replacement Schedule (required)

 

Form 6001.NR

Schedule 6

 

Required Repair Schedule (required)

 

Form 6001.NR

Schedule 7

 

Exceptions to Representations and Warranties Schedule (required)

 

Form 6001.NR

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

vi

--------------------------------------------------------------------------------


 

Landmark at Garden Square

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse)

 

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between LANDMARK
AT GARDEN SQUARE, LLC, a Delaware limited liability company (“Borrower”), and
BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
(“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

 

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

 

AGREEMENTS:

 

ARTICLE 1- DEFINITIONS; SUMMARY OF MORTGAGE
LOAN TERMS

 

Section 1.01                  Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02                  Schedules, Exhibits and Attachments Incorporated.

 

The schedules, exhibits and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01                  Mortgage Loan Origination and Security.

 

(a)           Making of Mortgage Loan.

 

On the Effective Date and subject to the terms and conditions of this Loan
Agreement and the other Loan Documents, Lender hereby makes the Mortgage Loan to
Borrower and

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 1

04-11

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

Borrower hereby accepts the Mortgage Loan from Lender.  Borrower covenants and
agrees that it shall:

 

(1)           pay the Indebtedness, including the Prepayment Premium, if any
(whether in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and

 

(2)           perform, observe and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

 

(b)           Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note and is secured by the Security Instrument, this Loan Agreement and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)           Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Section 2.02                  Payments on Mortgage Loan.

 

(a)           Debt Service Payments.

 

(1)           Short Month Interest.

 

If the Effective Date is any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which the Effective Date occurs shall be payable by
Borrower on the Effective Date.

 

(2)           Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears. 
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual
Method.  If the Interest Accrual Method is “Actual/360”, Borrower acknowledges
and agrees that the amount allocated to interest for each month will vary
depending on the actual number of calendar days during such month.

 

(3)           Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date at which time all Indebtedness shall be due.  Any regularly
scheduled Monthly Debt Service Payment that

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

is received by Lender before the applicable Payment Date shall be deemed to have
been received on such Payment Date solely for the purpose of calculating
interest due.

 

(4)           Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)           Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

(b)           Capitalization of Accrued But Unpaid Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)           Late Charges.

 

(1)           If any Monthly Debt Service Payment (other than the payment due on
the Maturity Date for repayment of the Mortgage Loan in full) due hereunder is
not received by Lender within ten (10) days (or fifteen (15) days for any
Mortgaged Property located in Mississippi or North Carolina to comply with
applicable law) after the applicable Payment Date, or if any other amount
payable under this Loan Agreement or any other Loan Document is not received by
Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the date such amount is due, inclusive of the date on which such amount is due,
Borrower shall pay to Lender, immediately and without demand by Lender, the Late
Charge.

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

(2)           Borrower acknowledges and agrees that:

 

(A)          its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan;

 

(B)          it is extremely difficult and impractical to determine those
additional expenses;

 

(C)          Lender is entitled to be compensated for such additional expenses;
and

 

(D)          the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

(d)           Default Rate.

 

(1)                                 Default interest shall be paid as follows:

 

(A)          If any amount due on the Mortgage Loan (other than amounts due on
the Maturity Date) remains past due for thirty (30) days or more, interest on
such unpaid amount(s) shall accrue from the date payment is due at the Default
Rate and shall be payable upon demand by Lender.

 

(B)          If any principal, Accrued Interest or other Indebtedness due on the
Mortgage Loan is not paid in full on the Maturity Date, then interest shall
accrue at the Default Rate on all such unpaid amounts from the Maturity Date
until fully paid and shall be payable upon demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments.  To
the extent permitted by applicable law, interest shall also accrue at the
Default Rate on any judgment obtained by Lender against Borrower in connection
with the Mortgage Loan.

 

(2)                                  Borrower acknowledges and agrees that:

 

(A)          its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan; and

 

(B)          in connection with any failure to timely pay all amounts due in
respect of the Mortgage Loan on the Maturity Date, or during the time that any
Monthly Debt Service Payment or other payment due on the Mortgage Loan is
delinquent for more than thirty (30) days:

 

(i)            Lender’s risk of nonpayment of the Mortgage Loan will be
materially increased;

 

(ii)           Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)          Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)          it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)           Lender is entitled to be compensated for such additional risks,
costs and expenses; and

 

(vi)          the increase from the Interest Rate to the Default Rate represents
a fair and reasonable estimate of the additional risks, costs and expenses
Lender will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

(e)           Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)            Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election.  Neither Lender’s acceptance of an
amount that is less than all amounts then due and payable, nor Lender’s
application of, or suspension of the application of, such payment, shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.  Notwithstanding the application of any such amount
to the Indebtedness, Borrower’s obligations under this Loan Agreement and the
other Loan Documents shall remain unchanged.

 

Section 2.03                  Lockout/Prepayment.

 

(a)           Prepayment; Prepayment Lockout; Prepayment Premium.

 

(1)           Borrower shall not make a voluntary full or partial prepayment on
the Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time.  Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

(2)           If a Prepayment Lockout Period applies to the Mortgage Loan, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Mortgage Loan or otherwise applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of the Mortgage
Loan, the Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated (if at all) in the Prepayment
Premium Schedule by the amount of principal being prepaid at the time of such
acceleration or application.

 

(b)           Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)                                 Borrower delivers to Lender a Prepayment
Notice specifying the Intended Prepayment Date not more than sixty (60) days,
but not less than thirty (30) days (if given via U.S. Postal Service) or
twenty (20) days (if given via facsimile, e-mail or overnight courier) prior to
such Intended Prepayment Date; and

 

(2)                                 Borrower pays to Lender an amount equal to
the sum of:

 

(A)          the entire unpaid principal balance of the Mortgage Loan; plus

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

(B)          all Accrued Interest (calculated through the last day of the month
in which the prepayment occurs); plus

 

(C)          the Prepayment Premium; plus

 

(D)          all other Indebtedness.

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date).  Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date.  However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date.  If Borrower fails to prepay
the Mortgage Loan on the Intended Prepayment Date for any reason (including on
any Intended Prepayment Date that is not a Permitted Prepayment Date but is
approved by Lender) and such failure continues for five (5) Business Days or
longer, or into the following month (if sooner), Lender may recalculate the
payoff amount.  Borrower shall immediately pay to Lender any additional amounts
required by any such recalculation.

 

(c)           Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)           the entire unpaid principal balance of the Mortgage Loan;

 

(2)           all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(3)           the Prepayment Premium; and

 

(4)           all other Indebtedness.

 

(d)           Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower.  Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)           Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or condemnation award in
accordance with this Loan Agreement.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

6

--------------------------------------------------------------------------------


 

(f)            No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

(g)           Loss Resulting from Prepayment.

 

Borrower acknowledges and agrees that:

 

(1)           any prepayment of the unpaid principal balance of the Mortgage
Loan, whether voluntary or involuntary, or resulting from a default by Borrower,
will result in Lender’s incurring loss, including reinvestment loss, additional
risk, expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties;

 

(2)           it is extremely difficult and impractical to ascertain the extent
of such losses, risks and damages;

 

(3)           the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks and damages Lender will incur as a
result of a prepayment; and

 

(4)           the provisions regarding the Prepayment Premium contained in this
Loan Agreement are a material part of the consideration for the Mortgage Loan,
and that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

 

ARTICLE 3 - PERSONAL LIABILITY

 

Section 3.01                  Non-Recourse Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness.  This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against any Guarantor under any Loan
Document.

 

Section 3.02                  Personal Liability of Borrower (Exceptions to
Non-Recourse Provision).

 

(a)           Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 2

04-11

© 2011 Fannie Mae

 

7

--------------------------------------------------------------------------------


 

(1)           failure to pay to Lender upon demand after an Event of Default,
all Rents to which Lender is entitled under the Loan Documents and the amount of
all security deposits collected by Borrower from tenants;

 

(2)           failure to maintain all insurance policies required by the Loan
Documents;

 

(3)           failure to apply all insurance proceeds and any condemnation award
as required by the Loan Documents;

 

(4)           failure to comply with any provision of this Loan Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules and reports;

 

(5)           failure to apply Rents to the ordinary and necessary expenses of
owning and operating the Mortgaged Property (other than property management fees
that are not currently payable pursuant to the terms of any collateral
assignment of property management agreement required by Lender), and to Debt
Service Amounts, except that Borrower will not be personally liable with respect
to Rents that are distributed in any calendar year if Borrower has paid all
ordinary and necessary expenses of owning and operating the Mortgaged Property
and Debt Service for the calendar year that such Rents are attributable; or

 

(6)           waste or abandonment of the Mortgaged Property;

 

provided, however, Borrower shall not have personal liability under clauses (1),
(3), or (5) above to the extent that Borrower lacks the legal right to direct
the disbursement of the applicable funds due to an involuntary Bankruptcy Event
that occurs without the consent, encouragement or active participation of
Guarantor, Key Principal or Borrower Affiliate.

 

(b)           Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)           failure by Borrower to comply with the single-asset entity
requirements of this Loan Agreement or any other Loan Document;

 

(2)           a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

 

(3)           the occurrence of any Bankruptcy Event (other than an
acknowledgement in writing as described in (ii) of the definition of “Bankruptcy
Event”); provided, however, in the event of an involuntary Bankruptcy Event,
Borrower shall only be personally liable if such involuntary Bankruptcy Event
occurs with the consent, encouragement or active participation of Borrower,
Guarantor, Key Principal or any Borrower Affiliate; or

 

(4)           fraud or written material misrepresentation by Borrower,
Guarantor, Key Principal, or any officer, director, partner, member, or
shareholder of Borrower, Guarantor, or Key Principal or material omission in
connection with:  any application for

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 3

04-11

© 2011 Fannie Mae

 

8

--------------------------------------------------------------------------------


 

or creation of the Indebtedness, on-going financial or other reporting, or any
request for action or consent by Lender.

 

Section 3.03                  Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e), the Environmental Indemnity Agreement and
any other indemnity provided by Borrower under any other Loan Document. 
Borrower’s liability for such indemnity obligations shall not be limited by the
amount of the Indebtedness, the repayment of the Indebtedness, or otherwise.

 

Section 3.04                  Lender’s Right to Forego Rights Against Mortgaged
Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral or any other security, or pursued any rights against any Guarantor or
Key Principal, or pursued any other rights available to Lender under this Loan
Agreement, any other Loan Document or applicable law.  For purposes of this
Section 3.04 only, the term “Mortgaged Property” shall not include any funds
that have been applied by Borrower as required or permitted by this Loan
Agreement prior to the occurrence of an Event of Default, or that Borrower was
unable to apply as required or permitted by this Loan Agreement because of a
Bankruptcy Event.  To the fullest extent permitted by applicable law, in any
action to enforce Borrower’s personal liability under this Article 3, Borrower
waives any right to set off the value of the Mortgaged Property against such
personal liability.

 

ARTICLE 4 - BORROWER STATUS

 

Section 4.01                  Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 4.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)           Due Organization and Qualification.

 

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

(b)           Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

 

(c)           Power and Authority.

 

Borrower has the requisite power and authority:

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 3

04-11

© 2011 Fannie Mae

 

9

--------------------------------------------------------------------------------


 

(1)           to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party; and

 

(2)           to execute and deliver this Loan Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Loan Agreement and the other Loan Documents to which it is a party.

 

(d)           Due Authorization.

 

The execution, delivery and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery and performance by Borrower of this Loan Agreement or any of
the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

(e)           Valid and Binding Obligations.

 

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

(f)            Effect of Mortgage Loan on Borrower’s Financial Condition.

 

Borrower is not presently Insolvent and the Mortgage Loan will not render
Borrower Insolvent.  Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts.

 

(g)           Economic Sanctions, Anti-Money Laundering and Anti-Corruption.

 

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning or controlling any of them:

 

(1)           is in violation of:

 

(A)          any applicable anti-money laundering laws, including those
contained in the Bank Secrecy Act;

 

(B)          any applicable economic sanction laws administered by OFAC or by
the United States Department of State; or

 

(C)          any applicable anti-drug trafficking, anti-terrorism, or
anti-corruption laws, civil or criminal; or

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

10

--------------------------------------------------------------------------------


 

(2)           is a Person:

 

(A)          that is charged with, or has reason to believe that he, she or it
is under investigation for, any violation of any such laws;

 

(B)          that has been convicted of any violation of, has been subject to
civil penalties pursuant to, or had any of its property seized or forfeited
under any such laws;

 

(C)          named on the list of “Specially Designated Nationals or Blocked
Persons” maintained by OFAC (or any successor United States government office or
list), or any similar list maintained by the United States Department of State
(or any successor United States government office or list);

 

(D)          with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is prohibited from
transacting business of the type contemplated by this Loan Agreement and the
other Loan Documents under any other applicable law; or

 

(E)           that is owned, controlled by, or affiliated with any Person
identified in clause (A), (B), (C), and/or (D) of this Section 4.01(g)(2); or

 

(3)           is in violation of any obligation to maintain appropriate internal
controls as required by the governing laws of the jurisdiction of such Person as
are necessary to ensure compliance with the economic sanctions, anti-money
laundering and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

 

(h)           Borrower Single Asset Status.

 

Borrower:

 

(1)           does not own any real property, personal property or assets other
than the Mortgaged Property;

 

(2)           does not own, operate or participate in any business other than
the management and operation of the Mortgaged Property;

 

(3)           has no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower or the Mortgaged
Property is otherwise bound, other than unsecured obligations incurred in the
ordinary course of the operation of the Mortgaged Property and obligations under
the Loan Documents and obligations secured by the Mortgaged Property to the
extent permitted by the Loan Documents;

 

(4)           has accurately maintained its financial statements, accounting
records and other partnership, real estate investment trust, limited liability
company or corporate documents, as the case may be, separate from those of any
other Person;

 

(5)           has not commingled its assets or funds with those of any other
Person;

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

11

--------------------------------------------------------------------------------


 

(6)           has been adequately capitalized in light of its contemplated
business operations;

 

(7)           has not assumed, guaranteed or become obligated for the
liabilities of any other Person (except in connection with the Mortgage Loan or
the endorsement of negotiable instruments in the ordinary course of business) or
held out its credit as being available to satisfy the obligations of any other
Person; and

 

(8)           has not entered into, and was not a party to, any transaction with
any affiliate of any Person, except in the ordinary course of business and on
terms which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

 

(i)            No Bankruptcies or Judgments.

 

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning a Controlling Interest in any of them
is currently:

 

(1)           the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

 

(2)           preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)           the subject of any judgment unsatisfied of record or docketed in
any court; or

 

(4)           Insolvent.

 

(j)            No Litigation.

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, any Guarantor, any Key Principal, any Principal
or the Mortgaged Property.

 

(k)           Payment of Taxes, Assessments and Other Charges.

 

Borrower confirms that:

 

(1)           it has filed all federal, state, county and municipal tax returns
and reports required to have been filed by Borrower;

 

(2)           it has paid all taxes, governmental charges and assessments due
and payable with respect to such returns and reports;

 

(3)           there is no controversy or objection pending, or to the knowledge
of Borrower, threatened in respect of any tax returns of Borrower; and

 

(4)           it has made adequate reserves on its books and records for all
taxes that have accrued but which are not yet due and payable.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

12

--------------------------------------------------------------------------------


 

(l)            Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)          ERISA.

 

Borrower acknowledges that:

 

(1)           it has no Employee Benefit Plan and does not maintain or sponsor
an Employee Benefit Plan intended to meet the requirements of a “qualified plan”
under Section 401(a) of the Internal Revenue Code;

 

(2)           it does not maintain, sponsor or contribute to any Employee
Benefit Plan that is subject to Title IV of ERISA or Section 412 of the Internal
Revenue Code;

 

(3)           it has not engaged in a non-exempt “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could result in an assessment of a civil penalty under Section 502(i) of
ERISA or excise tax under Section 4975 of the Internal Revenue Code and none of
the assets of Borrower constitute “plan assets” (within the meaning of
Department of Labor Regulation Section 2510.3-101) of any Employee Benefit Plan
subject to Title I of ERISA;

 

(4)           it has not incurred any “withdrawal liability” and no “reportable
event” has occurred (as such terms are described in Title IV of ERISA) with
respect to any such Employee Benefit Plan, unless approved by the appropriate
Governmental Authority;

 

(5)           none of Borrower, any general partner, manager (if non-member
managed), or managing member of Borrower, or any Guarantor, Principal, or Key
Principal, or any person under common control with Borrower, is or ever has been
obligated to contribute to any “multiemployer plan” (as defined in Section 3(37)
of ERISA; and

 

(6)           it has no unpaid obligations or liabilities that have not been
discharged arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of a Lien against any of its properties or
assets, including satisfaction of any plan funding requirements.

 

(n)           Default Under Other Obligations.

 

(1)           The execution, delivery and performance of the obligations imposed
on Borrower under this Loan Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which such
Borrower is bound.

 

(2)           None of Borrower, any general partner, manager (if non-member
managed) or managing member of Borrower, or any Guarantor, Principal or Key
Principal is in default under any obligation to Lender.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

13

--------------------------------------------------------------------------------


 

(o)                                 Prohibited Person.

 

None of Borrower, any Guarantor, any Key Principal or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed) or any Person owning a Controlling Interest in any of them
is a Prohibited Person.

 

Section 4.02                                                     Covenants.

 

(a)                                 Maintenance of Existence; Organizational
Documents.

 

Borrower shall maintain its existence, its entity status, franchises, rights and
privileges under the laws of the state of its formation or organization (as
applicable).  Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction that qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document.  Borrower shall not make any material change to its
organizational documents, including changes relating to control of, or the
ability to oversee management and day-to-day operations of, Borrower, without
Lender’s prior written consent.

 

(b)                                 Economic Sanctions and Anti-Money
Laundering.

 

(1)                                 Borrower shall at all times remain, and
shall cause its general partners, managing members and managers (if non-member
managed), and any Guarantor, Key Principal, Principal and any Person owning or
controlling any of them to remain, in compliance with:

 

(A)                               any applicable anti-money laundering laws,
including those contained in the Bank Secrecy Act;

 

(B)                               any applicable economic sanction laws
administered by OFAC or by the United States Department of State; and

 

(C)                               any applicable anti-drug trafficking,
anti-terrorism, or anti-corruption laws, civil or criminal.

 

(2)                                 At no time shall Borrower, or its general
partners, managing members, managers (if non-member managed), any Guarantor, Key
Principal, Principal, or any Person owning or controlling any of them, be a
Person:

 

(A)                               that is charged with, or has reason to believe
that he, she or it is under investigation for, any violation of any such laws;

 

(B)                               that has been convicted of any violation of,
has been subject to civil penalties pursuant to, or had any of its property
seized or forfeited under, any such laws;

 

(C)                               named on the list of “Specially Designated
Nationals or Blocked Persons” maintained by OFAC (or any successor United States
government office or list), or any similar list maintained by the United States
Department of State (or any successor United States government office or list);

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

14

--------------------------------------------------------------------------------


 

(D)                               with whom any United States Person, any entity
organized under the laws of the United States or its constituent states or
territories, or any entity, regardless of where organized, having its principal
place of business within the United States or any of its territories, is
prohibited from transacting business of the type contemplated by this Loan
Agreement and the other Loan Documents under any other applicable law; or

 

(E)                                that is owned, controlled by or affiliated
with any Person identified in clause (A), (B), (C), and/or (D) of this
Section 4.02(b)(2).

 

(3)                                 At no time shall Borrower, its general
partners, managing members, managers, non-member managers, any Guarantor, Key
Principal, Principal and any Person owning or controlling any of them, be a
Person in violation of any obligation to maintain appropriate internal controls
as required by the governing laws of the jurisdiction of such Person as are
necessary to ensure compliance with the economic sanctions, anti-money
laundering, and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

 

(c)                                  Payment of Taxes, Assessments and Other
Charges.

 

Borrower shall file all federal, state, county and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest or cost may be added thereto, all taxes payable with respect
to such returns and reports.

 

(d)                                 Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)                                 shall not acquire any real property,
personal property or assets other than the Mortgaged Property;

 

(2)                                 shall not own, operate or participate in any
business other than the management and operation of the Mortgaged Property;

 

(3)                                 shall not commingle its assets or funds with
those of any other Person unless such assets or funds can be segregated and
identified;

 

(4)                                 shall accurately maintain its financial
statements, accounting records and other partnership, real estate investment
trust, limited liability company or corporate documents, as the case may be,
separate from those of any other Person;

 

(5)                                 shall not assume, guaranty or become
obligated for, the liabilities of any other Person (except in connection with
the Mortgage Loan or the endorsement of negotiable instruments in the ordinary
course of business) or hold out its credit as being available to satisfy the
obligations of any other Person; or

 

(6)                                 shall not enter into, or become a party to,
any transaction with any affiliate of any Person, except in the ordinary course
of business and on terms which are no less favorable to any such Person than
would be obtained in a comparable arm’s length transaction with an unrelated
third party.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

15

--------------------------------------------------------------------------------


 

(e)                                  ERISA.

 

Borrower acknowledges that:

 

(1)                                 it shall not maintain or sponsor an Employee
Benefit Plan or fail to comply with the requirements of a “qualified plan” under
Section 401(a) of the Internal Revenue Code;

 

(2)                                 it shall not maintain, sponsor or contribute
to any Employee Benefit Plan that is subject to Title IV of ERISA or Section 412
of the Internal Revenue Code;

 

(3)                                 it shall not engage in a non-exempt
“prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code that could result in an assessment of a civil penalty
under Section 502(i) of ERISA or excise tax under Section 4975 of the Internal
Revenue Code, and none of the assets of Borrower shall constitute “plan assets”
(within the meaning of Department of Labor Regulation Section 2510.3-101) of any
Employee Benefit Plan subject to Title I of ERISA;

 

(4)                                 it shall not incur any “withdrawal
liability” or trigger a “reportable event” (as such terms are described in
Title IV of ERISA) with respect to any such Employee Benefit Plan, unless
approved by the appropriate Governmental Authority;

 

(5)                                 none of Borrower, any general partner,
manager, managing member or Principal of Borrower, or any Guarantor or Key
Principal, or any person under common control with Borrower, shall withdraw from
any Employee Benefit Plan that is a “multiemployer plan” (as defined in
Section 3(37) of ERISA); and

 

(6)                                 it shall not incur any liabilities under
ERISA that if unpaid or unperformed might result in the imposition of a Lien
against any of its properties or assets, including satisfaction of any plan
funding requirements.

 

(f)                                   Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, any
Guarantor, any Key Principal, any Principal or the Mortgaged Property, which
claims, actions, suits or proceedings, if adversely determined would reasonably
be expected to materially adversely affect the financial condition or business
of Borrower, any Guarantor, any Key Principal or any Principal or the condition
or ownership of the Mortgaged Property (including any claims, actions, suits or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).

 

(g)                                 Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

16

--------------------------------------------------------------------------------


 

(1)                                 any amendment to, or consent, or waiver
required under this Loan Agreement or any of the Loan Documents (whether or not
any such amendments, consents, or waivers are entered into);

 

(2)                                 defending or participating in any litigation
arising from actions by third parties and brought against or involving Lender
with respect to:

 

(A)                               the Mortgaged Property;

 

(B)                               any event, act, condition, or circumstance in
connection with the Mortgaged Property; or

 

(C)                               the relationship between Lender, Borrower, Key
Principal and Guarantor in connection with this Loan Agreement or any of the
transactions contemplated by this Loan Agreement;

 

(3)                                 the administration or enforcement of, or
preservation of rights or remedies under, this Loan Agreement or any other Loan
Documents including or in connection with any litigation or appeals, any
Foreclosure Event or other disposition of any collateral granted pursuant to the
Loan Documents;

 

(4)                                 any Bankruptcy Event or Guarantor Bankruptcy
Event;

 

(5)                                 any disclosure documents, including fees
payable to any rating agencies, including the reasonable fees and expenses of
Lender’s attorneys and accountants.

 

ARTICLE 5 - THE MORTGAGE LOAN

 

Section 5.01                                                     Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 5.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

(b)                                 No Default.

 

No Event of Default exists under any of the Loan Documents and the execution,
delivery and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.

 

Section 5.02                                                     Covenants.

 

(a)                                 Ratification of Covenants; Estoppels;
Certifications.

 

Borrower shall:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 4

04-11

© 2011 Fannie Mae

 

17

--------------------------------------------------------------------------------


 

(1)                                 promptly notify Lender in writing upon any
violation of any covenant set forth in any Loan Document; provided, however, any
such notice by Borrower shall not relieve Borrower of, or result in a waiver of,
any obligation under this Loan Agreement or any other Loan Document; and

 

(2)                                 within ten (10) days after a request from
Lender, provide a written statement, signed and acknowledged by Borrower,
certifying to Lender or any person designated by Lender, as of the date of such
statement:

 

(A)                               that the Loan Documents are unmodified and in
full force and effect (or, if there have been modifications, that the Loan
Documents are in full force and effect as modified and setting forth such
modifications);

 

(B)                               the unpaid principal balance of the Mortgage
Loan;

 

(C)                               the date to which interest on the Mortgage
Loan has been paid;

 

(D)                               that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail);

 

(E)                                whether or not there are then existing any
setoffs or defenses known to Borrower against the enforcement of any right or
remedy of Lender under the Loan Documents; and

 

(F)                                 any additional facts requested by Lender.

 

(b)                                 Further Assurances.

 

(1)                                 Other Documents As Lender May Require.

 

Borrower shall execute, acknowledge and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Loan Agreement and the other
Loan Documents.

 

(2)                                 Corrective Actions.

 

Borrower shall provide, or cause to be provided, to Lender, at Borrower’s cost
and expense, such further documentation or information deemed necessary or
appropriate by Lender in the exercise of its rights under the related commitment
letter between Borrower and Lender or to correct patent mistakes in the Loan
Documents, the Title Policy or the funding of the Mortgage Loan.

 

(c)                                  Sale of Mortgage Loan.

 

Borrower shall:

 

(1)                                 do anything necessary to comply with the
requirements of Lender or any Investor of the Mortgage Loan or provide, or cause
to be provided, to Lender or any

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 5

04-11

© 2011 Fannie Mae

 

18

--------------------------------------------------------------------------------


 

Investor of the Mortgage Loan, at Borrower’s cost and expense, such further
documentation or information required by Lender or Investor, in order to enable:

 

(A)                               Lender to sell the Mortgage Loan to such
Investor;

 

(B)                               Lender to obtain a refund of any commitment
fee from any such Investor; or

 

(C)                               any such Investor to further sell or
securitize the Mortgage Loan;

 

(2)                                 ratify and affirm in writing the
representations and warranties set forth in any Loan Document as of such date
specified by Lender modified as necessary to reflect changes that have occurred
subsequent to the Effective Date;

 

(3)                                 confirm that Borrower is not in default in
paying the Indebtedness or in performing or observing any of the covenants or
agreements contained in this Loan Agreement or any of the other Loan Documents
(or, if Borrower is in default, describing such default in reasonable detail);
and

 

(4)                                 execute and deliver to Lender and/or any
Investor such other documentation, including any amendments, corrections,
deletions or additions to this Loan Agreement or other Loan Document(s) as is
required by Lender or such Investor.

 

(d)                                 Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(c) shall require Borrower to do any further act that has
the effect of:

 

(1)                                 changing the economic terms of the Mortgage
Loan set forth in the related commitment letter between Borrower and Lender; or

 

(2)                                 imposing on Borrower greater personal
liability under the Loan Documents than that set forth in the related commitment
letter between Borrower and Lender.

 

(e)                                  Financing Statements; Record Searches.

 

(1)                                 Borrower shall pay all filing costs and all
costs and expenses associated with any filing or recording of:

 

(A)                               any financing statements, including all
continuation statements, termination statements and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)                               any record searches for financing statements
that Lender may require.

 

(2)                                 Borrower hereby authorizes Lender to file
any financing statements, continuation statements, termination statements and
amendments as Lender may require in order to protect and preserve Lender’s lien
priority and security interest in the Mortgaged Property (and to the extent
Lender has filed any such financing statements,

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 5

04-11

© 2011 Fannie Mae

 

19

--------------------------------------------------------------------------------


 

continuation statements or amendments prior to the Effective Date, such filings
by Lender are hereby authorized and ratified by Borrower).

 

ARTICLE 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

 

Section 6.01                                                     Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 6.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Compliance with Law; Permits and Licenses.

 

(1)                                 To Borrower’s knowledge, all improvements to
the Land and the use of the Mortgaged Property comply with all applicable laws,
ordinances, statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing and environmental protection.

 

(2)                                 To Borrower’s knowledge, there is no
evidence of any illegal activities on the Mortgaged Property.

 

(3)                                 To Borrower’s knowledge, no permits or
approvals from any Governmental Authority, other than those previously obtained
and furnished to Lender, are necessary for the commencement and completion of
the Repairs or Replacements, as applicable.

 

(4)                                 All required permits, licenses and
certificates to comply with all zoning and land use statutes, laws, ordinances,
rules and regulations, and all applicable health, fire, safety and building
codes, and for the lawful use and operation of the Mortgaged Property, including
certificates of occupancy, apartment licenses or the equivalent, have been
obtained and are in full force and effect.

 

(5)                                 No portion of the Mortgaged Property has
been purchased with the proceeds of any illegal activity.

 

(b)                                 Property Characteristics.

 

(1)                                 The Mortgaged Property contains not less
than:

 

(A)                               the Property Square Footage;

 

(B)                               the Total Parking Spaces; and

 

(C)                               the Total Residential Units.

 

(2)                                 No part of the Land is included or assessed
under or as part of another tax lot or parcel, and no part of any other property
is included or assessed under or as part of the tax lot or parcels for the Land.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 5

04-11

© 2011 Fannie Mae

 

20

--------------------------------------------------------------------------------


 

(c)                                  Property Ownership.

 

Borrower is sole owner of the Mortgaged Property.

 

Section 6.02                                                     Covenants

 

(a)                                 Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(1)                                 allow changes in the use of all or any part
of the Mortgaged Property;

 

(2)                                 convert any individual dwelling units or
common areas to commercial use;

 

(3)                                 initiate or acquiesce in a change in the
zoning classification of the Land;

 

(4)                                 establish any condominium or cooperative
regime with respect to the Mortgaged Property; or

 

(5)                                 subdivide the Land.

 

(b)                                 Property Maintenance.

 

Borrower shall:

 

(1)                                 pay the expenses of operating, managing,
maintaining and repairing the Mortgaged Property (including insurance premiums,
utilities, Repairs and Replacements) before the last date upon which each such
payment may be made without any penalty or interest charge being added;

 

(2)                                 keep the Mortgaged Property in good repair
and marketable condition (including the replacement of Personalty and Fixtures
with items of equal or better function and quality) and subject to
Section 9.03(b) restore or repair promptly, in a good and workmanlike manner,
any damaged part of the Mortgaged Property to the equivalent of its original
condition or condition immediately prior to the damage (if improved after the
Effective Date), whether or not insurance proceeds are or any condemnation award
is available to cover any costs of such restoration or repair;

 

(3)                                 commence all Required Repairs, Additional
Lender Repairs and Additional Lender Replacements as follows:

 

(A)                               with respect to any Required Repairs, promptly
following the Effective Date (subject to weather conditions, if applicable), in
accordance with the timelines set forth on the Required Repair Schedule, or if
no timelines are provided, as soon as practical following the Effective Date;

 

(B)                               with respect to Additional Lender Repairs, in
the event that Lender determines that Additional Lender Repairs are necessary
from time to time or pursuant to Section 6.03(c), promptly following Lender’s
notice of such Additional Lender Repairs (subject to weather conditions, if
applicable),

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 6

04-11

© 2011 Fannie Mae

 

21

--------------------------------------------------------------------------------


 

commence any such Additional Lender Repairs in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;

 

(C)                               with respect to Additional Lender
Replacements, in the event that Lender determines that Additional Lender
Replacements are necessary from time to time or pursuant to Section 6.03(c),
promptly following Lender’s notice of such Additional Lender Replacements
(subject to weather conditions, if applicable), commence any such Additional
Lender Replacements in accordance with Lender’s timelines, or if no timelines
are provided, as soon as practical;

 

(4)                                 make, construct, install, diligently perform
and complete all Replacements and Repairs:

 

(A)                               in a good and workmanlike manner as soon as
practicable following the commencement thereof, free and clear of any Liens,
including mechanics’ or materialmen’s liens and encumbrances (except for
Permitted Encumbrances);

 

(B)                               in accordance with all applicable laws,
ordinances, rules and regulations of any Governmental Authority including
applicable building codes, special use permits and environmental regulations;

 

(C)                               in accordance with all applicable insurance
requirements; and

 

(D)                               within all timeframes required by Lender, and
Borrower acknowledges that it shall be an Event of Default if Borrower abandons
or ceases work on any Repair at any time prior to the completion of the Repairs
for a period of longer than twenty (20) days (except when such cessation results
from causes beyond the control of Borrower and Borrower is diligently pursuing
the reinstitution of such work, provided however any such abandonment or
cessation shall not in any event allow the Repair to be completed after the
Completion Period); and

 

(5)                                 subject to the terms of
Section 6.03(a) provide for professional management of the Mortgaged Property by
a residential rental property manager satisfactory to Lender under a contract
approved by Lender in writing;

 

(6)                                 give notice to Lender of, and, unless
otherwise directed in writing by Lender, appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender’s security for
the Mortgage Loan or Lender’s rights under this Loan Agreement; and

 

(7)                                 upon Lender’s request, submit to Lender any
contracts or work orders described in Section 13.02(b).

 

(c)                                  Property Preservation.

 

Borrower shall:

 

(1)                                 not commit waste, or abandon or permit
impairment or deterioration of the Mortgaged Property;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 6

04-11

© 2011 Fannie Mae

 

22

--------------------------------------------------------------------------------


 

(2)                                 except as otherwise permitted herein in
connection with Repairs and Replacements, not remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property (or permit any tenant
or any other person to do the same) except in connection with the replacement of
tangible Personalty or Fixtures (provided such Personalty and Fixtures are
replaced with items of equal or better function and quality);

 

(3)                                 not engage in or knowingly permit, and shall
take appropriate measures to prevent and abate or cease and desist, any illegal
activities at the Mortgaged Property that could endanger tenants or visitors,
result in damage to the Mortgaged Property, result in forfeiture of the Land or
otherwise materially impair the lien created by the Security Instrument or
Lender’s interest in the Mortgaged Property;

 

(4)                                 not permit any condition to exist on the
Mortgaged Property that would invalidate any part of any insurance coverage
required by this Loan Agreement; or

 

(5)                                 not subject the Mortgaged Property to any
voluntary, elective or non-compulsory tax lien or assessment (or opt in to any
voluntary, elective or non-compulsory special tax district or similar regime).

 

(d)                                 Property Inspections.

 

Borrower shall:

 

(1)                                 permit Lender, its agents, representatives
and designees to enter upon and inspect the Mortgaged Property (including in
connection with any replacement, repair or environmental inspections), and shall
cooperate and provide access to all areas of the Mortgaged Property (subject to
the rights of tenants under the Leases) during normal business hours or at such
other reasonable time upon reasonable notice, and at any time after an Event of
Default or when exigent circumstances exist; and

 

(2)                                 pay for reasonable costs or expenses
incurred by Lender or its agents in connection with any such inspections.

 

(e)                                  Compliance with Laws.

 

Borrower shall:

 

(1)                                 comply with all laws, ordinances, statutes,
rules and regulations of any Governmental Authority and all recorded lawful
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, statutes, rules and regulations and covenants
pertaining to construction of improvements on the Land, fair housing and
requirements for equal opportunity, anti-discrimination, environmental
protection and Leases;

 

(2)                                 maintain all required permits, licenses and
certificates necessary to comply with all zoning and land use statutes, laws,
ordinances, rules and regulations, and all applicable health, fire, safety and
building codes and for the lawful use and operation of the Mortgaged Property,
including certificates of occupancy, apartment licenses or the equivalent;

 

(3)                                 comply with all applicable laws that pertain
to the maintenance and disposition of tenant security deposits;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 6

04-11

© 2011 Fannie Mae

 

23

--------------------------------------------------------------------------------


 

(4)                                 at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 6.02(e); and

 

(5)                                 promptly after receipt or notification
thereof, provide Lender copies of any building code or zoning violation from any
Governmental Authority with respect to the Mortgaged Property.

 

Section 6.03                                                     Mortgage Loan
Administration Matters Regarding the Property.

 

(a)                                 Property Management.

 

From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender.  If, in connection with the
making of the Mortgage Loan, or at any later date, Lender waives in writing the
requirement that Borrower enter into a written contract for management of the
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of the Mortgaged Property, such new property manager or
the property management agreement must be approved by Lender.  As a condition to
any approval by Lender, Lender may require that Borrower and such new property
manager enter into a collateral assignment of the property management agreement
on a form approved by Lender.

 

(b)                                 Subordination of Fees to Affiliated Property
Managers.

 

Any Property Manager that is a Borrower Affiliate to whom fees are payable for
the management of the Mortgaged Property must enter into a collateral agreement
with Lender, in a form approved by Lender, providing for subordination of those
fees and such other provisions as Lender may require.

 

(c)                                  Physical Needs Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated since
the Effective Date, Lender may obtain, at Borrower’s expense, a physical needs
assessment of the Mortgaged Property.  Lender’s right to obtain a physical needs
assessment pursuant to this Section 6.03(c) shall be in addition to any other
rights available to Lender under this Loan Agreement in connection with any such
deterioration.  Any such inspection or physical needs assessment may result in
Lender requiring Additional Lender Repairs or Additional Lender Replacements as
further described in Section 13.02(a)(9)(B).

 

ARTICLE 7 - LEASES AND RENTS

 

Section 7.01                                                     Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 7.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Prior Assignment of Rents.

 

Borrower has not executed any:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 6

04-11

© 2011 Fannie Mae

 

24

--------------------------------------------------------------------------------


 

(1)                                 prior assignment of Rents (other than an
assignment of Rents securing prior indebtedness that has been paid off and
discharged or will be paid off and discharged with the proceeds of the Mortgage
Loan); or

 

(2)                                 instrument which would prevent Lender from
exercising its rights under this Loan Agreement or the Security Instrument.

 

(b)                                 Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

 

Section 7.02                                                     Covenants.

 

(a)                                 Leases.

 

Borrower shall:

 

(1)                                 comply with and observe Borrower’s
obligations under all Leases, including Borrower’s obligations pertaining to the
maintenance and disposition of tenant security deposits;

 

(2)                                 surrender possession of the Mortgaged
Property, including all Leases and all security deposits and prepaid Rents,
immediately upon appointment of a receiver or Lender’s entry upon and taking of
possession and control of the Mortgaged Property, as applicable; and

 

(3)                                 promptly provide Lender a copy of any
non-Residential Lease at the time such Lease is executed (subject to Lender’s
consent rights for Material Commercial Leases in Section 7.02(b)), and, upon
Lender’s request, promptly provide Lender a copy of any Residential Lease then
in effect as requested by Lender.

 

(b)                                 Commercial Leases.

 

(1)                                 With respect to Material Commercial Leases,
Borrower shall not:

 

(A)                               enter into any Material Commercial Lease
except with the prior written consent of Lender and Lender’s written approval of
such Material Commercial Lease; or

 

(B)                               modify the terms of, extend or terminate any
Material Commercial Lease (including any Material Commercial Lease in existence
on the Effective Date) without the prior written consent of Lender.

 

(2)                                 With respect to any non-Material Commercial
Lease, Borrower shall not:

 

(A)                               enter into any non-Material Commercial Lease
that materially alters the use and type of operation of the premises subject to
the Lease in effect as of the Effective Date, reduces the number or size of
residential units at the Mortgaged Property or causes such non-Material
Commercial Lease to be deemed a Material Commercial Lease; or

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

25

--------------------------------------------------------------------------------


 

(B)                               modify the terms of any non-Material
Commercial Lease (including any non-Material Commercial Lease in existence on
the Effective Date) in any way that materially alters the use and type of
operation of the premises subject to such non-Material Commercial Lease in
effect as of the Effective Date, reduces the number or size of residential units
at the Mortgaged Property or causes such non-Material Commercial Lease to be
deemed a Material Commercial Lease.

 

(3)                                 With respect to any Material Commercial
Lease or non-Material Commercial Lease, Borrower shall cause the applicable
tenant to provide within ten (10) days of the request, a certificate of
estoppel, or if not provided by tenant within such ten (10) day period, Borrower
shall provide such certificate of estoppel, certifying:

 

(A)                               that such Material Commercial Lease or
non-Material Commercial Lease is unmodified and in full force and effect (or if
there have been modifications, that such Material Commercial Lease or
non-Material Commercial Lease is in full force and effect as modified and
stating the modifications);

 

(B)                               the term of the Lease including any extensions
thereto;

 

(C)                               the dates to which the Rent and any other
charges hereunder have been paid by tenant;

 

(D)                               the amount of any security deposit delivered
to Borrower as landlord;

 

(E)                                whether or not Borrower is in default (or
whether any event or condition exists which, with the passage of time, would
constitute an event of default) under such Lease;

 

(F)                                 the address to which notices to tenant
should be sent; and

 

(G)                               any other information as may be reasonably
required by Lender.

 

(c)                                  Payment of Rents.

 

Borrower shall:

 

(1)                                 pay to Lender upon demand all Rents after
the occurrence of an Event of Default;

 

(2)                                 shall cooperate with Lender’s efforts in
connection with the assignment of Rents set forth in the Security Instrument;
and

 

(3)                                 not accept Rent under any Lease (whether
residential or non-residential) for more than two (2) months in advance.

 

(d)                                 Assignment of Rents.

 

Borrower shall not:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

26

--------------------------------------------------------------------------------


 

(1)                                 perform any acts and shall not execute any
instrument that would prevent Lender from exercising its rights under the
assignment of Rents granted in the Security Instrument or in any other Loan
Document; or

 

(2)                                 interfere with Lender’s collection of such
Rents.

 

(e)                                  Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may require.

 

(f)                                   Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal or right of first offer, except as
required by applicable law.

 

Section 7.03                                                     Mortgage Loan
Administration Regarding Leases and Rents.

 

(a)                                 Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)                                 the tenant shall, upon written notice from
Lender after the occurrence of an Event of Default, pay all Rents payable under
such Lease to Lender;

 

(2)                                 such Lease is subordinate to the lien of the
Security Instrument;

 

(3)                                 the tenant shall attorn to Lender and any
purchaser at a Foreclosure Event (such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a Foreclosure Event or by Lender in any manner);

 

(4)                                 the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a Foreclosure Event may
from time to time request; and

 

(5)                                 such Lease shall not terminate as a result
of a Foreclosure Event unless Lender or any other purchaser at such Foreclosure
Event, but subject to the terms of the subordination, non-disturbance and
attornment agreement, affirmatively elects to terminate such Lease.

 

(b)                                 Residential Lease Requirements.

 

All Residential Leases shall be:

 

(1)                                 on forms approved by Lender; and

 

(2)                                 for initial lease terms of not less than
six (6) months and not more than twenty-four (24) months (however, if customary
in the applicable market, Residential

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

27

--------------------------------------------------------------------------------


 

Leases with terms of less than six (6) months may be permitted with Lender’s
prior written consent).

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01                                                     Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 8.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:

 

(1)                                 are true, complete and correct in all
material respects; and

 

(2)                                 accurately represent the financial condition
of the Mortgaged Property as of such date.

 

(b)                                 No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects.  There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02                                                     Covenants.

 

(a)                                 Obligation to Maintain Accurate Books and
Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s request, shall make available at the Land:

 

(1)                                 complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property; and

 

(2)                                 copies of all written contracts, Leases and
other instruments that affect Borrower or the Mortgaged Property.

 

(b)                                 Items to Furnish to Lender.

 

Borrower shall furnish to Lender the following, certified as true, complete and
accurate by an individual having authority to bind Borrower (or Guarantor, as
applicable), in such form and with such detail as Lender reasonably requires:

 

(1)                                 within forty-five (45) days after the end of
each first, second and third calendar quarter, a statement of income and
expenses for Borrower on a year-to-date basis as of the end of each calendar
quarter, and

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

28

--------------------------------------------------------------------------------


 

(2)                                 within one hundred twenty (120) days after
the end of each calendar year:

 

(A)                               a statement of income and expenses for
Borrower and Guarantor for such calendar year;

 

(B)                               a statement of cash flows of Borrower and
Guarantor for such calendar year;

 

(C)                               when requested by Lender, balance
sheet(s) showing all assets and liabilities of Borrower and Guarantor as of the
end of such calendar year; and

 

(D)                               a written certification ratifying and
affirming that:

 

(i)                                     Borrower has taken no action in
violation of Section 4.02(d) regarding its single asset status;

 

(ii)                                  Borrower has received no notice of any
building code violation, or if Borrower has received such notice, evidence of
remediation;

 

(iii)                               Borrower has made no application for
rezoning nor received any notice that the Mortgaged Property has been or is
being rezoned; and

 

(iv)                              Borrower has taken no action and has no
knowledge of any action that would violate the provisions of
Section 11.02(b)(1)(F) regarding liens encumbering the Mortgaged Property;

 

(E)                                an accounting of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts; and

 

(F)                                 a statement that identifies all owners of
any interest in Borrower and the interest held by each, and if Borrower is a
corporation, the names of all officers and directors of Borrower, and if
Borrower is a limited liability company, the names of all managers who are not
members;

 

(3)                                 within forty-five (45) days after the end of
each first, second and third calendar quarter and within one hundred
twenty (120) days after the end of each calendar year, and at any other time
upon Lender’s request, a rent schedule for the Mortgaged Property showing the
name of each tenant and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid and any related information requested by Lender;

 

(4)                                 upon Lender’s request (but, absent an Event
of Default, no more frequently than once in any six (6) month period):

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 8

04-11

© 2011 Fannie Mae

 

29

--------------------------------------------------------------------------------


 

(A)                               any item described in Section 8.02(b)(1) or
Section 8.02(b)(2) for Borrower, certified as true, complete and accurate by an
individual having authority to bind Borrower;

 

(B)                               a property management or leasing report for
the Mortgaged Property, showing the number of rental applications received from
tenants or prospective tenants and deposits received from tenants or prospective
tenants, and any other information requested by Lender; and

 

(C)                               a statement of income and expenses for
Borrower’s operation of the Mortgaged Property on a year-to-date basis as of the
end of each month for such period as requested by Lender, which statement shall
be delivered within thirty (30) days after the end of such month requested by
Lender.

 

(c)                                  Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Section 8.03                                                     Mortgage Loan
Administration Matters Regarding Books and Records and Financial Reporting.

 

(a)                                 Right to Audit Books and Records.

 

Lender may require that any or all of the statements, schedules and reports of
Borrower or the Mortgaged Property be audited, at Borrower’s expense, by
independent certified public accountants acceptable to Lender; provided that
such requirement shall be limited to not more than once per Borrower’s fiscal
year so long as no Event of Default has occurred (or any event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing).  If Borrower fails, in a timely manner,
to provide any such required audited materials, Lender shall have the right, at
Borrower’s expense, to have such materials audited by independent certified
public accountants selected by Lender.  All related costs and expenses of Lender
shall become immediately due and payable within ten (10) Business Days after
demand therefor.

 

(b)                                 Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or any Guarantor or any Key
Principal, the cost of which report shall be paid by Borrower, Guarantor, and
Key Principal.  Lender is authorized to obtain a Credit Score (if applicable)
for Borrower, any Guarantor or any Key Principal at any time at Lender’s
expense.

 

ARTICLE 9 - INSURANCE

 

Section 9.01                                                     Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 9.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 8

04-11

© 2011 Fannie Mae

 

30

--------------------------------------------------------------------------------


 

(a)                                 Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

(b)                                 Property Condition.

 

(1)                                 The Mortgaged Property has not been damaged
by fire, water, wind or other cause of loss; or

 

(2)                                 if previously damaged, any previous damage
to the Mortgaged Property has been repaired and the Mortgaged Property has been
fully restored.

 

Section 9.02                                                     Covenants.

 

(a)                                 Insurance Requirements.

 

(1)                                 As required by Lender and applicable law,
and as may be modified from time to time, Borrower shall:

 

(A)                               keep the Improvements insured at all times
against any hazards, which insurance shall include coverage against loss by fire
and allied perils, general boiler and machinery coverage, business income
coverage and flood (if any of the Improvements are located in an area identified
by the Federal Emergency Management Agency (or any successor) as an area having
special flood hazards and to the extent flood insurance is available in that
area), and may include sinkhole insurance, mine subsidence insurance, earthquake
insurance, terrorism insurance and, if the Mortgaged Property does not conform
to applicable building, zoning or land use laws, ordinance and law coverage;

 

(B)                               maintain at all times commercial general
liability insurance, workmen’s compensation insurance and such other liability,
errors and omissions and fidelity insurance coverage; and

 

(C)                               maintain workmen’s compensation insurance,
builder’s risk and public liability insurance, and other insurance in connection
with completing the Repairs or Replacements, as applicable.

 

(b)                                 Delivery of Policies, Renewals, Notices and
Proceeds.

 

Borrower shall:

 

(1)                                 cause all insurance policies (including any
policies not otherwise required by Lender) which can be endorsed with standard
non-contributing, non-reporting mortgagee clauses making loss payable to Lender
(or Lender’s assigns) to be so endorsed;

 

(2)                                 promptly deliver to Lender a copy of all
renewal and other notices received by Borrower with respect to the policies and
all receipts for paid premiums;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 9

04-11

© 2011 Fannie Mae

 

31

--------------------------------------------------------------------------------


 

(3)                                 deliver evidence, in form and content
acceptable to Lender, that each existing insurance policy has been renewed not
less than thirty (30) days prior to the applicable expiration date and (if such
evidence is other than an original or duplicate original of a renewal policy)
deliver the original or duplicate original of each renewal policy in form and
content acceptable to Lender within ninety (90) days after the applicable
expiration date of the original insurance policy);

 

(4)                                 provide immediate written notice to the
insurance company and to Lender of any event of loss;

 

(5)                                 execute such further evidence of assignment
of any insurance proceeds as Lender may require; and

 

(6)                                 provide immediate written notice to Lender
of Borrower’s receipt of any insurance proceeds under any insurance policy
required by Section 9.02(a)(1)(A) above and, if requested by Lender, deliver to
Lender all of such proceeds received by Borrower to be applied by Lender in
accordance with this Article 9.

 

Section 9.03                                                     Mortgage Loan
Administration Matters Regarding Insurance

 

(a)                                 Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time.  All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

 

(1)                                 in the form and with the terms required by
Lender;

 

(2)                                 in such amounts, with such maximum
deductibles and for such periods required by Lender; and

 

(3)                                 issued by insurance companies satisfactory
to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE TO COMPLY WITH INSURANCE PROVISIONS SHALL
PERMIT LENDER TO PURCHASE SUCH INSURANCE AT BORROWER’S COST.  SUCH INSURANCE
MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS.  THE COVERAGE THAT LENDER
PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE
AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY.  IF LENDER PURCHASES
INSURANCE FOR THE MORTGAGED PROPERTY, BORROWER WILL BE RESPONSIBLE FOR THE COSTS
OF THAT INSURANCE, INCLUDING INTEREST AT THE DEFAULT RATE AND ANY OTHER CHARGES
LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR THE EXPIRATION OF THE INSURANCE.  THE
COSTS OF THE INSURANCE SHALL BE ADDED TO BORROWER’S TOTAL OUTSTANDING BALANCE OR
OBLIGATION AND SHALL CONSTITUTE ADDITIONAL INDEBTEDNESS.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN
ON ITS OWN.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT
ONLY AFTER PROVIDING EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS REQUIRED
BY THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 9

04-11

© 2011 Fannie Mae

 

32

--------------------------------------------------------------------------------


 

(b)                                 Application of Proceeds on Event of Loss.

 

(1)                                 Upon an event of loss, Lender may, at
Lender’s option:

 

(A)                               hold such proceeds to be applied to reimburse
Borrower for the cost of Restoration (in accordance with Lender’s then-current
policies relating to the restoration of casualty damage on similar multifamily
residential properties); or

 

(B)                               apply such proceeds to the payment of the
Indebtedness, whether or not then due; provided, however, Lender shall not apply
insurance proceeds to the payment of the Indebtedness and shall permit
Restoration pursuant to Section 9.03(b)(1) if all of the following conditions
are met:

 

(i)                                     no Event of Default has occurred (or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(ii)                                  Lender determines that there will be
sufficient funds to complete the Restoration;

 

(iii)                               Lender determines that the net operating
income generated by the Mortgaged Property after completion of the Restoration
will be sufficient to support a debt service coverage ratio not less than the
debt service coverage ratio immediately prior to the event of loss, but in no
event less than 1.0x (the debt service coverage ratio shall be calculated on a
thirty (30) year amortizing basis in all events) and shall include all operating
costs and other expenses, Imposition Deposits, deposits to Collateral Accounts
and Mortgage Loan repayment obligations);

 

(iv)                              Lender determines that the Restoration will be
completed before the earlier of (x) one (1) year before the stated Maturity Date
or (y) one (1) year after the date of the loss or casualty; and

 

(v)                                 Borrower provides Lender, upon request,
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Loan Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

(2)                                 Notwithstanding the foregoing, if any loss
is estimated to be in an amount equal to or less than $50,000, Lender shall not
exercise its rights and remedies as power-of-attorney herein and shall allow
Borrower to make proof of loss, to adjust and compromise any claims under
policies of property damage insurance, to appear in and prosecute any action
arising from such policies of property damage insurance, and to collect and
receive the proceeds of property damage insurance; provided that each of the
following conditions shall be satisfied:

 

(A)                               Borrower shall immediately notify Lender of
the casualty giving rise to the claim;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 9

04-11

© 2011 Fannie Mae

 

33

--------------------------------------------------------------------------------


 

(B)                               no Event of Default has occurred (or any event
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(C)                               the Restoration will be completed before the
earlier of (i) one (1) year before the stated Maturity Date or (ii) one (1) year
after the date of the loss or casualty;

 

(D)                               there will be sufficient funds to complete the
Restoration;

 

(E)                                all proceeds of property damage insurance
shall be issued in the form of joint checks to Borrower and Lender;

 

(F)                                 all proceeds of property damage insurance
shall be applied to the Restoration;

 

(G)                               Borrower shall deliver to Lender evidence
satisfactory to Lender of completion of the Restoration and obtainment of all
lien releases;

 

(H)                              Borrower shall have complied to Lender’s
satisfaction with the foregoing requirements on any prior claims subject to this
provision, if any; and

 

(I)                                   Lender shall have the right to inspect the
Mortgaged Property.

 

(3)                                 If Lender elects to apply insurance proceeds
to the Indebtedness in accordance with the terms of this Loan Agreement,
Borrower shall not be obligated to restore or repair the Mortgaged Property. 
Rather, Borrower shall restrict access to the damaged portion of the Mortgaged
Property and, at its expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting from the casualty event, and, if
required or otherwise permitted by Lender, demolish or raze any remaining part
of the damaged Mortgaged Property to the extent necessary to keep and maintain
the Mortgaged Property in a safe, habitable and marketable condition.  Nothing
in this Section 9.03(b) shall affect any of Lender’s remedial rights against
Borrower in connection with a breach by Borrower of any of its obligations under
this Loan Agreement or under any Loan Document, including any failure to timely
pay Monthly Debt Service Payments or maintain the insurance coverage(s) required
by this Loan Agreement.

 

(c)                                  Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date or the due date or the full payment of any Monthly
Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document. 
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements.  In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 9

04-11

© 2011 Fannie Mae

 

34

--------------------------------------------------------------------------------


 

(d)                                 Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)                                  Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

ARTICLE 10 - CONDEMNATION

 

Section 10.01                                              Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 10.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)                                 Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Section 10.02                                              Covenants.

 

(a)                                 Notice of Condemnation.

 

Borrower shall:

 

(1)                                 promptly notify Lender of any Condemnation
Action;

 

(2)                                 appear in and prosecute or defend, at its
own cost and expense, any action or proceeding relating to any Condemnation
Action, including any defense of Lender’s interest in the Mortgaged Property
tendered to Borrower by Lender, unless otherwise directed by Lender in writing;
and

 

(3)                                 execute such further evidence of assignment
of any condemnation award in connection with a Condemnation Action as Lender may
require.

 

(b)                                 Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 9

04-11

© 2011 Fannie Mae

 

35

--------------------------------------------------------------------------------


 

Section 10.03                                              Mortgage Loan
Administration Matters Regarding Condemnation.

 

(a)                                 Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)                                 the restoration or repair of the Mortgaged
Property; or

 

(2)                                 the payment of the Indebtedness, with the
balance, if any, paid to Borrower.

 

(b)                                 Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the due date or the full payment of
any Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document,
or the Maturity Date.

 

(c)                                  Appointment of Lender as Attorney-In-Fact.

 

Borrower authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(d)                                 Application of Proceeds.

 

If Lender elects to apply condemnation proceeds or awards to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property.  Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition.  Nothing in this
Section 10.03(d) shall affect any of Lender’s remedial rights against Borrower
in connection with a breach by Borrower of any of its obligations under this
Loan Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

 

Section 11.01                                              Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 11.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials have been paid in full and there are
no mechanics’ or materialmen’s liens or claims outstanding for work, labor or
materials affecting the Mortgaged Property, whether prior to, equal with or
subordinate to the lien of the Security Instrument.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 10

04-11

© 2011 Fannie Mae

 

 

36

--------------------------------------------------------------------------------


 

(b)                                 No Other Interests.

 

No Person:

 

(1)                                 other than Borrower has any possessory
ownership or interest in the Mortgaged Property or right to occupy the same
except under and pursuant to the provisions of existing Leases, the material
terms of all such Leases having been previously disclosed to Lender;

 

(2)                                 has an option, right of first refusal, or
right of first offer (except as required by applicable law) to purchase the
Mortgaged Property, or any interest in the Mortgaged Property, except as may be
disclosed to and approved in writing by Lender.

 

Section 11.02                                              Covenants.

 

(a)                                 Liens; Encumbrances.

 

Other than Permitted Encumbrances and the lien of the Security Instrument and
this Loan Agreement, Borrower shall not permit the grant, creation or existence
of any Lien, whether voluntary, involuntary or by operation of law, on all or
any portion of the Mortgaged Property (including any voluntary, elective or
non-compulsory tax lien or assessment pursuant to a voluntary, elective or
non-compulsory special tax district or similar regime).

 

(b)                                 Transfers.

 

(1)                                 Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)                               a Transfer to which Lender has consented in
writing;

 

(B)                               the grant of a Residential Lease for a term of
two (2) years or less and not containing an option to purchase or right of first
refusal (except as required by applicable law);

 

(C)                               the grant of a non-Material Commercial Lease
provided the use and type of operation of such space is unchanged from the use
and type of operation in effect as of the Effective Date and the number and size
of residential units at the Mortgaged Property are not reduced;

 

(D)                               a Transfer of obsolete or worn out Personalty
or Fixtures that are contemporaneously replaced by items of equal or better
function and quality which are free of Liens (other than those created by the
Loan Documents);

 

(E)                                the grant of an easement, servitude or
restrictive covenant to which Lender has consented, and Borrower has paid to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with reviewing Borrower’s request; or

 

(F)                                 the creation of any tax lien, municipal
lien, utility lien, mechanics’ lien, materialmen’s lien, or judgment lien
against the Mortgaged Property if

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

37

--------------------------------------------------------------------------------


 

bonded off, released of record or otherwise remedied to Lender’s satisfaction
within sixty (60) days after the earlier of the date Borrower has actual notice
or constructive notice of the existence of such lien.

 

(2)                                 Interests in Borrower and/or Key Principal
and/or Guarantor.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

(A)                               a direct or indirect Controlling Interest in
Borrower, Key Principal or Guarantor (if applicable);

 

(B)                               more than forty-nine percent (49%) of any Key
Principal’s or Guarantor’s direct or indirect ownership interests in Borrower
that existed on the Effective Date (individually or on an aggregate basis);

 

(C)                               the economic benefits or rights to cash flows
attributable to any ownership interests in Borrower, Key Principal or Guarantor
(if applicable) separate from the Transfer of the underlying ownership interests
if the Transfer of the underlying ownership interest is prohibited by this Loan
Agreement; or

 

(D)                               a Transfer to a new key principal or new
guarantor (if such new key principal or guarantor is an entity) which entity has
an organizational existence termination date that ends before the Maturity Date.

 

(3)                                 Entity Conversion.

 

(A)                               Borrower shall not change its name, change its
jurisdiction or organization, or cause or permit a conversion of Borrower from
one type of entity into another type of entity if such conversion results in
either:

 

(i)                                     a Transfer of a Controlling Interest; or

 

(ii)                                  a change in any assets, liabilities, legal
rights or obligations of Borrower (or of Key Principal, Guarantor or any general
partner, manager (if non-member managed) or managing member of Borrower, as
applicable), by operation of law or otherwise.

 

(B)                               Notwithstanding the foregoing, Borrower may
convert from one type of legal entity into another type of legal entity for tax
or other structuring purposes, provided:

 

(i)                                     the provisions of
Section 11.02(b)(2) are satisfied;

 

(ii)                                  Borrower provides Lender with at least
ten (10) days prior written notice of such conversion;

 

(iii)                               Borrower provides Lender any certificates
evidencing such conversion filed with the appropriate Secretary of State within
ten (10) days after filing such certificates;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

38

--------------------------------------------------------------------------------


 

(iv)                              Borrower provides Lender new certificates of
good standing for such entity at least five (5) days prior to such conversion;

 

(v)                                 Lender reserves the right to file UCC-3
amendments where necessary reflecting the conversion;

 

(vi)                              if required by Lender, Borrower executes an
amendment to this Loan Agreement documenting the conversion; and

 

(vii)                           Borrower shall provide Lender with confirmation
from the title company (via electronic mail or letter) that nothing is needed in
the land records (of the appropriate Property Jurisdiction) at such time to
evidence such conversion, and no endorsements to the Title Policy are necessary
to maintain Lender’s coverage; or if any endorsements are necessary, Borrower
shall provide such endorsements at Borrower’s cost.

 

Section 11.03                                              Mortgage Loan
Administration Matters Regarding Liens, Transfers and Assumptions

 

(a)                                 Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 

(1)                                 Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(a);

 

(2)                                 no Event of Default has occurred, and no
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(3)                                 Lender determines that:

 

(A)                               the proposed new borrower, new key principal
and any other new guarantor fully satisfy all of Lender’s then-applicable
borrower, key principal or guarantor eligibility, credit, management and other
loan underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new borrower, new key principal
and new guarantor and the organization of the new borrower, new key principal
and new guarantor (if applicable));

 

(B)                               none of the proposed new borrower, new key
principal and any new guarantor, or any owners of the proposed new borrower, new
key principal and any new guarantor, are a Prohibited Person; and

 

(C)                               none of the proposed new borrower, new key
principal and any new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

39

--------------------------------------------------------------------------------


 

(4)                                 Lender determines that the Mortgaged
Property satisfies all of Lender’s then-applicable loan underwriting standards,
including physical condition, occupancy and net operating income;

 

(5)                                 the proposed new borrower has executed an
assumption agreement acceptable to Lender that, among other things, requires the
proposed new borrower to assume and perform all obligations of Borrower (or any
other transferor), and that may require that the new borrower comply with any
provisions of any Loan Document which previously may have been waived by Lender
for Borrower, subject to the terms of Section 11.03(g);

 

(6)                                 one or more individuals or entities
acceptable to Lender as new guarantors have executed and delivered to Lender:

 

(A)                               an assumption agreement acceptable to Lender
that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(B)                               a substitute Non-Recourse Guaranty and other
substitute guaranty in a form acceptable to Lender;

 

(7)                                 Lender has reviewed and approved the
Transfer documents; and

 

(8)                                 Lender has received the fees described in
Section 11.03(g).

 

(b)                                 Transfers to Key Principal-Owned Affiliates
or Guarantor-Owned Affiliates.

 

(1)                                 Transfers of direct or indirect ownership
interests in Borrower that are not otherwise permitted by this Loan Agreement
but in which Key Principal or Guarantor, or an entity in which Key Principal or
Guarantor, as applicable, owns a Controlling Interest, is the transferee shall
be consented to by Lender if such Transfer satisfies the applicable requirements
of Section 11.03(a), other than Section 11.03(a)(5).

 

(2)                                 Transfers of direct or indirect interests in
Borrower held by a Key Principal or Guarantor to other Key Principals or
Guarantors, as applicable, shall be consented to by Lender if such Transfer
satisfies the following conditions:

 

(A)                               the Transfer does not cause a change in the
management and control of Borrower; and

 

(B)                               the transferor Key Principal or Guarantor
maintains the same right and ability to manage and control Borrower as existed
prior to the Transfer.

 

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(c)                                  Estate Planning.

 

Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the management and control of Borrower and
(2) the transferor Key Principal or Guarantor, as applicable, maintains the same
right and ability to manage and control

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

40

--------------------------------------------------------------------------------


 

Borrower as existed prior to the Transfer, Lender shall consent to Transfers of
direct or indirect ownership interests in Borrower held by a Key Principal or
Guarantor to, and Transfers of direct or indirect ownership interests, in an
entity Key Principal or entity Guarantor to:

 

(A)                               Immediate Family Members of such Key Principal
or Guarantor;

 

(B)                               United States domiciled trusts established for
the benefit of the transferor Key Principal or transferor Guarantor, or
Immediate Family Members of the transferor Key Principal or the transferor
Guarantor; or

 

(C)                               partnerships or limited liability companies of
which the partners or members, respectively, are all Immediate Family Members of
such Key Principal or Guarantor.

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(d)                                 Termination or Revocation of Trust.

 

If any of Borrower, Guarantor or Key Principal is a trust, the termination or
revocation of such trust is an unpermitted Transfer; provided that the
termination or revocation of the trust due to the death of an individual trustor
shall not be considered an unpermitted Transfer so long as:

 

(1)                                 Lender is notified within thirty (30) days
of the death; and

 

(2)                                 such Borrower, Guarantor or Key Principal,
as applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) within ninety (90) days of
the date of death.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(e)                                  Death of Key Principal or Guarantor.

 

(1)                                 If Key Principal or Guarantor is a natural
person, Borrower must notify Lender in writing within ninety (90) days in the
event Key Principal or Guarantor dies.  Unless waived in writing by Lender, the
deceased Key Principal or Guarantor shall be replaced by an individual or entity
within one hundred eighty (180) days, subject to Borrower’s satisfaction of the
following conditions:

 

(A)                               Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(e);

 

(B)                               Lender determines that:

 

(i)                                     the proposed new key principal and any
other new guarantor fully satisfies all of Lender’s then-applicable key
principal or guarantor eligibility, credit, management and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new key principal and new
guarantor

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

41

--------------------------------------------------------------------------------


 

and the organization of the new key principal and new guarantor (if
applicable));

 

(ii)                                  none of the proposed new key principal or
any new guarantor, or any owners of the proposed new key principal or any new
guarantor, is a Prohibited Person; and

 

(iii)                               none of the proposed new key principal or
any new guarantor (if any of such are entities) shall have an organizational
existence termination date that ends before the Maturity Date;

 

(C)                               if applicable, one or more individuals or
entities acceptable to Lender as new guarantors have executed and delivered to
Lender:

 

(i)                                     an assumption agreement acceptable to
Lender that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(ii)                                  a substitute Non-Recourse Guaranty and
other substitute guaranty in a form acceptable to Lender.

 

(2)                                 In the event a replacement Key Principal or
Guarantor is required by Lender due to the death described in this
Section 11.03(e), and such replacement has not occurred within such period, the
period for replacement may be extended by Lender to a date not more than
one (1) year from the date of Key Principal’s or Guarantor’s death; however,
Lender may require as a condition to any such extension that:

 

(A)                               the then-current property manager be replaced
with a property manager reasonably acceptable to Lender (or if a property
manager has not been previously engaged, a property manager reasonably
acceptable to Lender be engaged); or

 

(B)                               a lockbox or cash management arrangement (with
the property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(f)                                   Bankruptcy of Guarantor.

 

(1)                                 Upon the occurrence of any Guarantor
Bankruptcy Event, unless waived in writing by Lender, the applicable Guarantor
shall be replaced by an individual or entity within ninety (90) days of such
Guarantor Bankruptcy Event, subject to Borrower’s satisfaction of the following
conditions:

 

(A)                               Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(f);

 

(B)                               Lender determines that

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

42

--------------------------------------------------------------------------------


 

(i)                                     the proposed new guarantor fully
satisfies all of Lender’s then-applicable guarantor eligibility, credit,
management and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new guarantor
and the organization of the new guarantor (if applicable));

 

(ii)                                  no new guarantor is a Prohibited Person;
and

 

(iii)                               no new guarantor (if any of such are
entities) shall have an organizational existence termination date that ends
before the Maturity Date;

 

(C)                               one or more individuals or entities acceptable
to Lender as new guarantors have executed and delivered to Lender:

 

(i)                                     an assumption agreement acceptable to
Lender that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(ii)                                  a substitute Non-Recourse Guaranty and
other substitute guaranty in a form acceptable to Lender.

 

(2)                                 In the event a replacement Guarantor is
required by Lender due to the Guarantor Bankruptcy Event described in this
Section 11.03(f), and such replacement has not occurred within such period, the
period for replacement may be extended by Lender in its discretion; however,
Lender may require as a condition to any such extension that:

 

(A)                               the then-current property manager be replaced
with a property manager reasonably acceptable to Lender (or if a property
manager has not been previously engaged, a property manager reasonably
acceptable to Lender be engaged); or

 

(B)                               a lockbox or cash management arrangement (with
the property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(g)                                 Further Conditions to Transfers and
Assumption.

 

(1)                                 In connection with any Transfer of the
Mortgaged Property, or an ownership interest in Borrower, Key Principal or
Guarantor for which Lender’s approval is required under this Loan Agreement,
Lender may, as a condition to any such approval, require:

 

(A)                               additional collateral, guaranties or other
credit support to mitigate any risks concerning the proposed transferee or the
performance or condition of the Mortgaged Property;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

43

--------------------------------------------------------------------------------


 

(B)                               amendment of the Loan Documents to delete or
modify any specially negotiated terms or provisions previously granted for the
exclusive benefit of original Borrower, Key Principal or Guarantor and to
restore the original provisions of the standard Fannie Mae form multifamily loan
documents, to the extent such provisions were previously modified; or

 

(C)                               a modification to the amounts required to be
deposited into the Reserve/Escrow Account pursuant to the terms of
Section 13.02(a)(3)(B).

 

(2)                                 In connection with any request by Borrower
for consent to a Transfer, Borrower shall pay to Lender upon demand:

 

(A)                               the Transfer Fee (to the extent charged by
Lender);

 

(B)                               the Review Fee (regardless of whether Lender
approves or denies such request);

 

(C)                               all of Lender’s out-of-pocket costs (including
reasonable attorneys’ fees) incurred in reviewing the Transfer request, to the
extent such costs exceed the Review Fee; and

 

(3)                                 Borrower shall provide Lender written notice
of all Transfers whether or not such Transfers are permitted under this Loan
Agreement or approved by Lender no later than ten (10) days prior to the date of
the Transfer, provided that Borrower shall not be required to provide notice of
Transfers of Residential Leases or of the replacement of Fixtures or Personalty
performed pursuant to the terms of the Loan Documents.

 

Section 11.04                                              Transaction Specific
Transfers

 

(1)                                 Notwithstanding anything in
Section 11.02(b) of the Loan Agreement to the contrary and in addition to, and
without limiting, any Transfer that would otherwise be permitted under
Section 11.02(b) of the Loan Agreement, a one-time Transfer of any or all of the
interests in Borrower held by TRB Union Palm, LLC, to Elco Landmark at Garden
Square Management, LLC (“Manager”) pursuant to Article VII of Borrower’s Limited
Liability Company Agreement dated _March 22, 2012 (“Operating Agreement”) in
effect as of the Effective Date (a “TRB Transfer”), shall be permitted without
payment of the Transfer Fee provided that:

 

(a)                                 Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section;

 

(b)                                 No Event of Default has occurred, and no
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(c)                                  Following the TRB Transfer, control and
management of the day-to-day operations of Borrower continue to be held by
Manager;

 

(d)                                 Borrower delivers to Lender a certification
from Manager that neither it nor its Principals has been (a) convicted of fraud
or a crime

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

44

--------------------------------------------------------------------------------


 

involving moral turpitude, and (b) involved in a bankruptcy or reorganization
within the ten years preceding the Notice to Lender;

 

(e)                                  Manager meets all of the requirements for a
Principal set forth in this Loan Agreement;

 

(f)                                   Manager is not a Prohibited Person;

 

(g)                                  Lender has reviewed and approved the TRB
Transfer documents and received organizational charts reflecting the structure
of Borrower prior to and after the TRB Transfer and copies of the then-current
organizational documents of Borrower, including any amendments;

 

(h)                                 Borrower provides Lender with at least
10 days prior written notice of the proposed TRB Transfer and pays the Review
Fee in conjunction with the delivery of such prior written notice;

 

(i)                                     Borrower pays or reimburses Lender, upon
demand, for all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, to the extent such costs
exceed the Review Fee;

 

(j)                                    Lender receives confirmation acceptable
to Lender that the representations and warranties of Section 4.01 continue to be
satisfied; and

 

(k)                                 Lender receives confirmation acceptable to
Lender that Section 4.02(d) continues to be satisfied.

 

(2)                                 Notwithstanding anything in
Section 11.02(b) of the Loan Agreement to the contrary and in addition to, and
without limiting, any Transfer that would otherwise be permitted under
Section 11.02(b) of the Loan Agreement, a one-time Transfer of all or any of the
interests in Borrower held by Manager to TRB Union Palm, LLC (an “Elco Landmark
Transfer”), (either by purchase of the ownership interest of Manager pursuant to
Article VII of the Operating Agreement or replacement of Manager as the managing
member of Borrower pursuant to Article VII of the Operating Agreement), shall be
permitted without payment of the Transfer Fee provided that:

 

(a)                                 Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section;

 

(b)                                 no Event of Default has occurred, and no
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(c)                                  Lender determines, in Lender’s Discretion,
that the BRT Realty Trust and TRB Union Palm, LLC (“New Guarantor/Key
Principal”), satisfies all of Lender’s then applicable key principal and
guarantor eligibility, credit, management and other loan underwriting standards
and New Guarantor/Key Principal, shall become the new key principal and
guarantor for obligations arising after the Elco Landmark Transfer and shall
have executed and delivered to Lender a substitute Non-

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

45

--------------------------------------------------------------------------------


 

Recourse Guaranty or other substitute guaranty in a form acceptable to Lender
and in similar form to the Guaranty executed by original Guarantor on the
Effective Date, and Lender will release the original Guarantor for any guaranty
obligations arising under the original Guaranty from and after the date of the
Transfer (except for those obligations which explicitly survive the payoff and
satisfaction of the Mortgage Loan);

 

(d)                                 Neither TRB Union Palm, LLC nor BRT Realty
Trust is a Prohibited Person;

 

(e)                                  Lender has reviewed and approved the Elco
Landmark Transfer documents and received organizational charts reflecting the
structure of Borrower prior to and after the Elco Landmark Transfer and copies
of the then-current organizational documents of Borrower, including any
amendments;

 

(f)                                   Borrower provides Lender with at least
30 days prior written notice of the proposed Elco Landmark Transfer and pays a
review fee in the amount of $10,000 in conjunction with the delivery of such
prior written notice;

 

(g)                                  Borrower pays or reimburses Lender, upon
demand, for all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Elco Landmark Transfer request, to the extent
such costs exceed $10,000;

 

(h)                                 Lender receives confirmation acceptable to
Lender that the representations and warranties of Section 4.01 continue to be
satisfied; and

 

(i)                                     Lender receives confirmation acceptable
to Lender that Section 4.02(d) continues to be satisfied.

 

ARTICLE 12 - IMPOSITIONS

 

Section 12.01                                              Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 12.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Payment of Taxes, Assessments and Other
Charges.

 

Borrower has:

 

(1)                                 paid (or with the approval of Lender,
established an escrow fund sufficient to pay when due and payable) all amounts
and charges relating to the Mortgaged Property that have become due and payable,
including Impositions, leasehold payments and ground rents;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 11

04-11

© 2011 Fannie Mae

 

46

--------------------------------------------------------------------------------


 

(2)                                 paid all Taxes for the Mortgaged Property
that have become due pursuant to any notice of assessment received by Borrower
and any and all taxes that have become due against Borrower;

 

(3)                                 no knowledge of any basis for any additional
assessments;

 

(4)                                 no knowledge of any presently pending
special assessments against all or any part of the Mortgaged Property, or any
presently pending special assessments against Borrower; and

 

(5)                                 not received any written notice of any
contemplated special assessment against the Mortgaged Property, or any
contemplated special assessment against Borrower.

 

Section 12.02                                              Covenants.

 

(a)                                 Imposition Deposits, Taxes, and Other
Charges.

 

Borrower shall:

 

(1)                                 deposit the Imposition Deposits with Lender
on each Payment Date (or on another day designated in writing by Lender) in
amount sufficient, in Lender’s discretion, to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added, plus an amount equal to no more than
one-sixth (1/6) (or the amount permitted by applicable law) of the Impositions
for the trailing twelve (12) months (calculated based on the aggregate annual
Imposition costs divided by twelve (12) and multiplied by two (2));

 

(2)                                 deposit with Lender, within ten (10) days
after notice from Lender (subject to applicable law), such additional amounts
estimated by Lender to be reasonably necessary to cure any deficiency in the
amount of the Imposition Deposits held for payment of a specific Imposition;

 

(3)                                 pay, or cause to be paid, all Impositions,
leasehold payments, ground rents and Borrower taxes when due and before the
addition of any interest, fine, penalty or cost for nonpayment;

 

(4)                                 promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions, and, if Borrower pays any Imposition
directly, Borrower shall promptly furnish to Lender receipts evidencing such
payments; and

 

(5)                                 promptly deliver to Lender a copy of all
notices of any special assessments and contemplated special assessments against
the Mortgaged Property or Borrower.

 

Section 12.03                                              Mortgage Loan
Administration Matters Regarding Impositions.

 

(a)                                 Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums and each
other obligation of Borrower for which Imposition Deposits are required.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 12

04-11

© 2011 Fannie Mae

 

47

--------------------------------------------------------------------------------


 

(b)                                 Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time.  Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty.  No interest,
earnings or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires.  Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement.  For the purposes of
9-104(a)(3) of the UCC, Lender is the owner of the Imposition Deposits and shall
be deemed a “customer” with sole control of the account holding the Imposition
Deposits.

 

(c)                                  Payment of Impositions; Sufficiency of
Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition.  Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)                                 no Event of Default exists;

 

(2)                                 Borrower has timely delivered to Lender all
applicable bills or premium notices that it has received; and

 

(3)                                 sufficient Imposition Deposits are held by
Lender for each Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied.  If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.

 

(d)                                 Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)                                  Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)                                 Borrower notifies Lender of the commencement
or expected commencement of such proceedings;

 

(2)                                 Lender determines that the Mortgaged
Property is not in danger of being sold or forfeited;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 12

04-11

© 2011 Fannie Mae

 

48

--------------------------------------------------------------------------------


 

(3)                                 Borrower deposits with Lender (or the
applicable Governmental Authority if required by applicable law) reserves
sufficient to pay the contested Imposition, if required by Lender (or the
applicable Governmental Authority);

 

(4)                                 Borrower furnishes whatever additional
security is required in the proceedings or is reasonably requested by Lender;
and

 

(5)                                 Borrower commences, and at all times
thereafter diligently prosecutes, such contest in good faith until a final
determination is made by the applicable Governmental Authority.

 

(f)                                   Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01                                              Covenants.

 

(a)                                 Initial Deposits to Replacement Reserve
Account and Repairs Escrow Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)                                 the Initial Replacement Reserve Deposit for
deposit into the Replacement Reserve Account; and

 

(2)                                 the Repairs Escrow Deposit for deposit into
the Repairs Escrow Account.

 

(b)                                 Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)                                  Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)                                 pay all invoices for the Replacements and
Repairs, regardless of whether funds on deposit in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable, are sufficient, prior to
any request for disbursement from the Replacement Reserve Account or the Repairs
Escrow Account, as applicable (unless Lender has agreed to issue joint checks in
connection with a particular Replacement or Repair);

 

(2)                                 pay all applicable fees and charges of any
Governmental Authority on account of the Replacements and Repairs, as
applicable; and

 

(3)                                 provide evidence satisfactory to Lender of
completion of the Replacements and any Required Repairs (within the Completion
Period or within such other period or by such other date set forth in the
Required Repair Schedule and any

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 12

04-11

© 2011 Fannie Mae

 

49

--------------------------------------------------------------------------------


 

Borrower Requested Repairs and Additional Lender Repairs (by the date specified
by Lender for any such Borrower Requested Repairs or Additional Lender
Repairs)).

 

(d)                                 Assignment of Contracts for Replacements and
Repairs.

 

Borrower shall assign to Lender any contract or subcontract for Replacements or
Repairs, upon Lender’s request, on a form of assignment approved by Lender.

 

(e)                                  Indemnification.

 

Borrower shall indemnify and hold Lender harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance of the Replacements or
Repairs or investment of the Reserve/Escrow Account Funds.

 

(f)                                   Amendments to Loan Documents.

 

Borrower shall execute and/or deliver to Lender, upon request, an amendment to
this Loan Agreement, the Security Instrument, any other Loan Document and/or the
original financing statement necessary or desirable to perfect Lender’s lien
upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)                                 Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)                                 by the date specified in the applicable
invoice, the Repairs Escrow Account Administrative Fee and the Replacement
Reserve Account Administration Fee for Lender’s services in administering the
Repairs Escrow Account and Replacement Reserve Account and investing the funds
on deposit in the Repairs Escrow Account and the Replacement Reserve Account,
respectively;

 

(2)                                 upon demand, a reasonable inspection fee,
not exceeding the Maximum Inspection Fee, for each inspection of the Mortgaged
Property by Lender in connection with a Repair or Replacement, plus all other
reasonable costs and out-of-pocket expenses relating to such inspections; and

 

(3)                                 upon demand, all reasonable fees charged by
any engineer, architect, inspector or other person inspecting the Mortgaged
Property on behalf of Lender for each inspection of the Mortgaged Property in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections.

 

Section 13.02                                              Mortgage Loan
Administration Matters Regarding Reserves.

 

(a)                                 Accounts, Deposits, and Disbursements.

 

(1)                                 Custodial Accounts.

 

(A)                               The Replacement Reserve Account shall be an
interest-bearing account that meets the standards for custodial accounts as
required by Lender from time to time.  Lender shall not be responsible for any
losses resulting from

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

50

--------------------------------------------------------------------------------


 

the investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment.  All interest earned on the
Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default exists under any of the Loan Documents, Lender
shall pay to Borrower the interest earned on the Replacement Reserve Account not
less frequently than the Replacement Reserve Account Interest Disbursement
Frequency.  In no event shall Lender be obligated to disburse funds from the
Reserve/Escrow Account if an Event of Default exists.

 

(B)                               Lender shall not be obligated to deposit the
Repairs Escrow Deposits into an interest-bearing account.

 

(2)                                 Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account.  Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

(3)                                 Adjustment of Deposits.

 

(A)                               Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years, a physical needs assessment shall be
ordered by Lender for the Mortgaged Property at the expense of Borrower (which
expense may be paid of out of the Replacement Reserve Account if excess funds
are available).  The physical needs assessment shall be performed no earlier
than the sixth (6th) month and no later than the ninth (9th) month of the
tenth (10th) Loan Year (and of the twentieth (20th) Loan Year if the Loan Term
exceeds twenty (20) years).  After review of the physical needs assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

 

(B)                               Transfers.

 

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor or Key Principal which requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term.  Based upon that review, Lender may
require an additional deposit to the Replacement Reserve Account or the Repairs
Escrow Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit as a condition to Lender’s consent to such Transfer.  In all events, the
transferee shall be required to assume Borrower’s duties and obligations under
this Loan Agreement.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

51

--------------------------------------------------------------------------------


 

(4)                                 Insufficient Funds.

 

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements or
Additional Lender Replacements.  Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 

(5)                                 Disbursements for Replacements and Repairs.

 

(A)                               Disbursement requests may only be made after
completion of the applicable Replacements and only to reimburse Borrower for the
actual approved costs of the Replacements.  Lender shall not disburse from the
Replacement Reserve Account the costs of routine maintenance to the Mortgaged
Property or for costs which are to be reimbursed from the Repairs Escrow Account
or any similar account.  Disbursement from the Replacement Reserve Account and
the Repairs Escrow Account shall not be made more frequently than the Maximum
Replacement Reserve Disbursement Interval.  Other than in connection with a
final request for disbursement, disbursements from the Replacement Reserve
Account shall not be less than the Minimum Replacement Reserve Disbursement
Amount.

 

(B)                               Disbursement requests may only be made after
completion of the applicable Repairs and only to reimburse Borrower for the
actual cost of the Repairs, up to the Maximum Repair Cost.  Lender shall not
disburse any amounts which would cause the funds remaining in the Repairs Escrow
Account after any disbursement (other than with respect to the final
disbursement) to be less than the Maximum Repair Cost of the then-current
estimated cost of completing all remaining Repairs.  Lender shall not disburse
from the Repairs Escrow Account the costs of routine maintenance to the
Mortgaged Property or for costs which are to be reimbursed from the Replacement
Reserve Account or any similar account.  Disbursement from the Repairs Escrow
Account shall not be made more frequently than the Maximum Repair Disbursement
Interval.  Other than in connection with a final request for disbursement,
disbursements from the Repairs Escrow Account shall not be less than the Minimum
Repairs Disbursement Amount.

 

(6)                                 Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

52

--------------------------------------------------------------------------------


 

(A)                               if applicable, specify the quantity and price
of the items or materials purchased, grouped by type or category;

 

(B)                               if applicable, specify the cost of all
contracted labor or other services involved in the Replacement or Repair for
which such request for disbursement is made;

 

(C)                               if applicable, include copies of invoices for
all items or materials purchased and all contracted labor or services provided;

 

(D)                               include evidence of payment of such
Replacement or Repair satisfactory to Lender (unless Lender has agreed to issue
joint checks in connection with a particular Repair or Replacement as provided
in this Loan Agreement); and

 

(E)                                contain a certification by Borrower that the
Repair or Replacement has been completed lien free and in a good and workmanlike
manner, in accordance with any plans and specifications previously approved by
Lender (if applicable) and in compliance with all applicable laws, ordinances,
rules and regulations of any Governmental Authority having jurisdiction over the
Mortgaged Property, and otherwise in accordance with the provisions of this Loan
Agreement.

 

(7)                                 Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements and Additional Lender
Repairs, Lender shall have approved the use of the Reserve/Escrow Account Funds
for such replacements or repairs pursuant to the terms of Section 13.02(a)(9)):

 

(A)                               an inspection by Lender of the Mortgaged
Property and the applicable Replacement or Repair;

 

(B)                               an inspection or certificate of completion by
an appropriate independent qualified professional (such as an architect,
engineer or property inspector, depending on the nature of the Repair or
Replacement) selected by Lender;

 

(C)                               either:

 

(i)                                     a search of title to the Mortgaged
Property effective to the date of disbursement; or

 

(ii)                                  a “date-down” endorsement to Lender’s
Title Policy extending the effective date of such policy to the date of
disbursement, and showing no Liens other than Permitted Encumbrances (or liens
which Borrower is diligently contesting in good faith that have been bonded off
to the satisfaction of Lender); and

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

53

--------------------------------------------------------------------------------


 

(D)                               an acknowledgement of payment, waiver of
claims and release of lien for work performed and materials supplied from each
contractor, subcontractor or materialman in accordance with the requirements of
applicable law and covering all work performed and materials supplied (including
equipment and fixtures) for the Mortgaged Property by that contractor,
subcontractor or materialman through the date covered by the disbursement
request (or, in the event that payment to such contractor, subcontractor or
materialman is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous disbursement).

 

(8)                                 Joint Checks for Periodic Disbursements.

 

Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor or other similar party, if:

 

(A)                               the cost of the Replacement or Repair exceeds
the Replacement Threshold or the Repair Threshold, as applicable, and the
contractor performing such Replacement or Repair requires periodic payments
pursuant to the terms of the applicable written contract;

 

(B)                               the contract for such Repair or Replacement
requires payment upon completion of the applicable portion of the work;

 

(C)                               Borrower makes the disbursement request after
completion of the applicable portion of the work required to be completed under
such contract;

 

(D)                               the materials for which the request for
disbursement has been made are on site at the Mortgaged Property and are
properly secured or installed;

 

(E)                                Lender determines that the remaining funds in
the Replacement Reserve Account designated for such Replacement, or in the
Repairs Escrow Account designated for such Repair, as applicable, are sufficient
to complete the Replacement or Repair;

 

(F)                                 each supplier, materialman, mechanic,
contractor, subcontractor or other similar party receiving payments shall have
provided, if requested by Lender, a waiver of liens with respect to amounts
which have been previously paid to them; and

 

(G)                               all other conditions for disbursement have
been satisfied.

 

(9)                                 Replacements and Repairs Other than Required
Replacements and/or Required Repairs.

 

(A)                               Borrower Requested Replacements and Borrower
Requested Repairs.

 

In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

54

--------------------------------------------------------------------------------


 

disbursement.  Lender may make disbursements for Borrower Requested Replacements
or Borrower Requested Repairs if Lender determines that:

 

(i)                                     they are of the type intended to be
covered by the Replacement Reserve Account or the Repairs Escrow Account, as
applicable;

 

(ii)                                  the costs are reasonable;

 

(iii)                               the amount of funds in the Replacement
Reserve Account or Repairs Escrow Account, as applicable, is sufficient to pay
such costs and the then-current estimated cost of completing all remaining
Required Replacements or Required Repairs (at the Maximum Repair Cost), as
applicable, and any other Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements or Additional Lender Repairs that have
been previously approved by Lender; and

 

(iv)                              all conditions for disbursement from the
Replacement Reserve Account or Repairs Escrow Account, as applicable, have been
satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)                               Additional Lender Replacements and Additional
Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b)(3), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs.  Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:

 

(i)                                     the costs are reasonable;

 

(ii)                                  the amount of funds in the Replacement
Reserve Account or the Repairs Escrow Account, as applicable, is sufficient to
pay such costs and the then-current estimated cost of completing all remaining
Required Replacements or Required Repairs (at the Maximum Repair Cost), as
applicable, and any other Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements or Additional Lender Repairs that have
been previously approved by Lender; and

 

(iii)                               all conditions for disbursement from the
Replacement Reserve Account or Repairs Escrow Account, as applicable, have been
satisfied.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

55

--------------------------------------------------------------------------------


 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

(10)                          Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost.  The disbursement request must contain support for why
Lender should allow such disbursement.  Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

(A)                               the excess cost is reasonable;

 

(B)                               the amount of funds in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable, is sufficient to pay such
excess cost and the then-current estimated cost of completing all remaining
Replacements and Repairs at the Maximum Repair Cost; and

 

(C)                               all conditions for disbursement from the
Replacement Reserve Account or the Repairs Escrow Account have been satisfied.

 

(11)                          Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred, Lender shall disburse to Borrower any
amounts then remaining in the Repairs Escrow Account.  Upon payment in full of
the Indebtedness and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower any and all amounts then remaining in the
Replacement Reserve Account and the Repairs Escrow Account (if not previously
released).

 

(b)                                 Approvals of Contracts; Assignment of
Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements or Repairs. 
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all persons or entities supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred or as otherwise provided
in Section 14.03(c).

 

(c)                                  Delays and Workmanship.

 

If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:

 

(1)                                 withhold disbursements from the Replacement
Reserve Account or Repairs Escrow Account for such unsatisfactory Replacement or
Repair, as applicable;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

56

--------------------------------------------------------------------------------


 

(2)                                 proceed under existing contracts or contract
with third parties to make or complete such Replacement or Repair;

 

(3)                                 apply the funds in the Replacement Reserve
Account or Repairs Escrow Account toward the labor and materials necessary to
make or complete such Replacement or Repair, as applicable; or

 

(4)                                 exercise any and all other remedies
available to Lender under this Loan Agreement or any other Loan Document,
including any remedies otherwise available upon an Event of Default pursuant to
the terms of Section 14.02.

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage.  All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

 

(d)                                 Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)                                  No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)                                 make Lender responsible for making or
completing the Replacements or Repairs;

 

(2)                                 require Lender to expend funds, whether from
the Replacement Reserve Account, the Repairs Escrow Account or otherwise, to
make or complete any Replacement or Repair;

 

(3)                                 obligate Lender to proceed with the
Replacements or Repairs; or

 

(4)                                 obligate Lender to demand from Borrower
additional sums to make or complete any Replacement or Repair.

 

(f)                                   No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives or designees, or
other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
person that the Replacement or Repair has been completed in accordance with
applicable building, zoning or other codes, ordinances, statutes, laws,
regulations or requirements of any governmental agency, such responsibility
being at all times exclusively that of Borrower.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 13

04-11

© 2011 Fannie Mae

 

57

--------------------------------------------------------------------------------


 

ARTICLE 14 - DEFAULTS/REMEDIES

 

Section 14.01                                              Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)                                 Automatic Events of Default.

 

The following shall constitute automatic Events of Default:

 

(1)                                 any failure by Borrower to pay or deposit
when due any amount required by the Note, this Loan Agreement or any other Loan
Document;

 

(2)                                 any failure by Borrower to maintain the
insurance coverage required by any Loan Document;

 

(3)                                 any failure by Borrower to comply with the
provisions of Section 4.02(d) relating to its single asset status;

 

(4)                                 any warranty, representation, certificate or
statement of Borrower, Guarantor or Key Principal in this Loan Agreement or any
of the other Loan Documents shall be false, inaccurate or misleading in any
material respect when made;

 

(5)                                 fraud, gross negligence, willful misconduct
or material misrepresentation or material omission by Borrower, or any of its
officers, directors, trustees, partners, members or managers, or any Guarantor,
Key Principal or Principal or any of their employees, officers, directors,
trustees, partners, members or managers in connection with:

 

(A)                               the application for, or creation of, the
Indebtedness;

 

(B)                               any financial statement, rent roll or other
report or information provided to Lender during the term of the Mortgage Loan;

 

(C)                               any request for Lender’s consent to any
proposed action, including a request for disbursement of Reserve/Escrow Account
Funds or Collateral Account Funds;

 

(6)                                 the occurrence of any Transfer not permitted
by the Loan Documents;

 

(7)                                 the occurrence of a Bankruptcy Event;

 

(8)                                 the commencement of a forfeiture action or
proceeding, whether civil or criminal, which, in Lender’s reasonable judgment,
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the lien created by this Loan Agreement or the Security Instrument or
Lender’s interest in the Mortgaged Property;

 

(9)                                 any failure by Borrower, Key Principal or
Guarantor to comply with the provisions of Section 5.02(b) and Section 5.02(c);

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

58

--------------------------------------------------------------------------------


 

(10)                          if Borrower, Guarantor or Key Principal is a
trust, the termination or revocation of such trust, except as set forth in
Section 11.03(d);

 

(11)                          any failure by Borrower to complete any Repair
related to fire, life or safety issues in accordance with the terms of this Loan
Agreement within the Completion Period (or such other date set forth on the
Required Repair Schedule or otherwise required by Lender in writing for such
Repair); and

 

(12)                          any exercise by the holder of any other debt
instrument secured by a mortgage, deed of trust or deed to secure debt on the
Mortgaged Property of a right to declare all amounts due under that debt
instrument immediately due and payable.

 

(b)                                 Events of Default Subject to a Specified
Cure Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:

 

(1)                                 if Key Principal or Guarantor is a natural
person, the death of such individual, unless requirements of
Section 11.03(e) are met;

 

(2)                                 the occurrence of a Guarantor Bankruptcy
Event, unless requirements of Section 11.03(f)are met; and

 

(3)                                 any failure by Borrower to perform any
obligation under this Loan Agreement or any Loan Document that is subject to a
specified notice and cure period, which failure continues beyond such specified
notice and cure period as set forth herein or in the applicable Loan Document.

 

(c)                                  Events of Default Subject to Extended Cure
Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth below:

 

(1)                                 Any failure by Borrower to perform any of
its obligations under this Loan Agreement or any Loan Document (other than those
specified in Section 14.01(a) or Section 14.01(b) above) as and when required,
which failure continues for a period of thirty (30) days after notice of such
failure by Lender to Borrower, provided, however, such period may be extended
for up to an additional thirty (30) days if Borrower, in the discretion of
Lender, is diligently pursuing a cure of such; provided, further, however, no
such notice, grace period or extension shall apply if, in Lender’s discretion,
immediate exercise by Lender of a right or remedy under this Loan Agreement or
any Loan Document is required to avoid harm to Lender or impairment of the
Mortgage Loan (including the Loan Documents), the Mortgaged Property or any
other security given for the Mortgage Loan.

 

Section 14.02                                              Remedies.

 

(a)                                 Acceleration; Foreclosure.

 

Upon the occurrence of an Event of Default, the entire unpaid principal balance
of the Mortgage Loan, any Accrued Interest, interest accruing at the Default
Rate, the Prepayment Premium (if applicable), and all other Indebtedness shall
at once become due and payable, at the

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

59

--------------------------------------------------------------------------------


 

option of Lender, without any prior notice to Borrower, unless applicable law
requires otherwise (and in such case, after any required notice has been
given).  Lender may exercise this option to accelerate regardless of any prior
forbearance.  In addition, Lender shall have all rights and remedies afforded to
it hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of the Mortgaged Property, as provided in the Security
Instrument, and any rights and remedies available to it at law or in equity
(subject to Borrower’s statutory rights of reinstatement, if any, prior to a
Foreclosure Event).  Any proceeds of a foreclosure or other sale under this Loan
Agreement or any other Loan Document may be held and applied by Lender as
additional collateral for the Indebtedness pursuant to this Loan Agreement. 
Notwithstanding the foregoing, the occurrence of any Bankruptcy Event shall
automatically accelerate the Mortgage Loan and all obligations and Indebtedness
shall be immediately due and payable without notice or further action by Lender.

 

(b)                                 Loss of Right to Receive Replacement Reserve
Disbursements and Repairs Disbursements.

 

Upon the occurrence of an Event of Default under this Loan Agreement, Borrower
shall immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts.  Upon any such Event of
Default, Lender may use the Reserve/Escrow Account Funds and any Collateral
Account Funds (or any portion thereof) for any purpose, including:

 

(1)                                 repayment of the Indebtedness, including
principal prepayments and the Prepayment Premium applicable to such full or
partial prepayment, as applicable (however, such application of funds shall not
cure or be deemed to cure any Event of Default);

 

(2)                                 reimbursement of Lender for all losses and
expenses (including reasonable legal fees) suffered or incurred by Lender as a
result of such Event of Default;

 

(3)                                 completion of the Replacement or Repair or
for any other replacement or repair to the Mortgaged Property; and

 

(4)                                 payment of any amount expended in exercising
(and the exercise of) all rights and remedies available to Lender at law or in
equity or under this Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

 

(c)                                  Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order.  Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default in order to exercise any of its remedies with respect to an
Event of Default.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

60

--------------------------------------------------------------------------------


 

Section 14.03                                              Additional Lender
Rights; Forbearance.

 

(a)                                 No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor, Key Principal or other third
party obligor, to take any of the following actions:

 

(1)                                 the time for payment of the principal of or
interest on the Indebtedness may be extended or the Indebtedness may be renewed
in whole or in part;

 

(2)                                 the rate of interest on or period of
amortization of the Mortgage Loan or the amount of the Monthly Debt Service
Payments payable under the Loan Documents may be modified;

 

(3)                                 the time for Borrower’s performance of or
compliance with any covenant or agreement contained in any Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived;

 

(4)                                 the maturity of the Indebtedness may be
accelerated as provided in the Loan Documents;

 

(5)                                 any or all payments due under the Loan
Agreement or any other Loan Document may be reduced;

 

(6)                                 any Loan Document may be modified or amended
by Lender and Borrower in any respect, including an increase in the principal
amount of the Mortgage Loan;

 

(7)                                 any amounts under this Loan Agreement or any
other Loan Document may be released;

 

(8)                                 any security for the Indebtedness may be
modified, exchanged, released, surrendered or otherwise dealt with or additional
security may be pledged or mortgaged for the Indebtedness;

 

(9)                                 the payment of the Indebtedness or any
security for the Indebtedness, or both, may be subordinated to the right to
payment or the security, or both, of any other present or future creditor of
Borrower;

 

(10)                          any payments made by Borrower to Lender may be
applied to the Indebtedness in such priority as Lender may determine in its
discretion; or

 

(11)                          any other terms of the Loan Documents may be
modified.

 

(b)                                 No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy.  The acceptance by Lender of payment of all or

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

61

--------------------------------------------------------------------------------


 

any part of the Indebtedness after the due date of such payment, or in an amount
which is less than the required payment, shall not be a waiver of Lender’s right
to require prompt payment when due of all other payments on account of the
Indebtedness or to exercise any remedies for any failure to make prompt
payment.  Enforcement by Lender of any security for the Indebtedness shall not
constitute an election by Lender of remedies so as to preclude the exercise or
failure to exercise of any other right available to Lender.  Lender’s receipt of
any condemnation awards or insurance proceeds shall not operate to cure or waive
any Event of Default.

 

(c)                                  Appointment of Lender as Attorney-in-Fact.

 

Borrower hereby irrevocably makes, constitutes and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place and stead, with full power of substitution, to:

 

(1)                                 use any of the funds in the Replacement
Reserve Account or Repairs Escrow Account for the purpose of making or
completing the Replacements or Repairs;

 

(2)                                 make such additions, changes and corrections
to the Replacements or Repairs as shall be necessary or desirable to complete
the Replacements or Repairs;

 

(3)                                 employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;

 

(4)                                 pay, settle or compromise all bills and
claims for materials and work performed in connection with the Replacements or
Repairs, or as may be necessary or desirable for the completion of the
Replacements or Repairs, or for clearance of title;

 

(5)                                 adjust and compromise any claims under any
and all policies of insurance required pursuant to this Loan Agreement and any
other Loan Document;

 

(6)                                 appear in and prosecute any action arising
from any insurance policies;

 

(7)                                 collect and receive the proceeds of
insurance, and to deduct from such proceeds Lender’s expenses incurred in the
collection of such proceeds;

 

(8)                                 commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
condemnation;

 

(9)                                 settle or compromise any claim in connection
with any condemnation;

 

(10)                          execute all applications and certificates in the
name of Borrower which may be required by any of the contract documents;

 

(11)                          prosecute and defend all actions or proceedings in
connection with the Mortgaged Property or the rehabilitation and repair of the
Mortgaged Property;

 

(12)                          take such actions as are permitted in this Loan
Agreement and any other Loan Documents;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

62

--------------------------------------------------------------------------------


 

(13)                          execute such financing statements and other
documents and to do such other acts as Lender may require to perfect and
preserve Lender’s security interest in, and to enforce such interests in, the
collateral; and

 

(14)                          carry out any remedy provided for in this Loan
Agreement and any other Loan Documents, including endorsing Borrower’s name to
checks, drafts, instruments and other items of payment and proceeds of the
collateral, executing change of address forms with the postmaster of the United
States Post Office serving the address of Borrower, changing the address of
Borrower to that of Lender, opening all envelopes addressed to Borrower and
applying any payments contained therein to the Indebtedness.

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower.  Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the Mortgage Loan).  However, the foregoing shall not require
Lender to incur any expense or take any action.  Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Loan Agreement and any other Loan Documents.

 

Section 14.04                                              Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law.  Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies.  Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

ARTICLE 15 - MISCELLANEOUS

 

Section 15.01                                              Governing Law;
Consent to Jurisdiction and Venue.

 

(a)                                 Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)                                 Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles.  The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Loan Agreement or any other Loan Document.  Borrower
irrevocably consents to

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 14

04-11

© 2011 Fannie Mae

 

63

--------------------------------------------------------------------------------


 

service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 

Section 15.02               Notice.

 

(a)           Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all Notices
under this Loan Agreement and any other Loan Document shall be:

 

(1)           in writing and shall be:

 

(A)          delivered, in person;

 

(B)          mailed, postage prepaid, either by registered or certified
delivery, return receipt requested;

 

(C)          sent by overnight courier; or

 

(D)          sent by electronic mail with originals to follow by overnight
courier;

 

(2)           addressed to the intended recipient at Borrower’s Notice Address
and Lender’s Notice Address, as applicable; and

 

(3)           deemed given on the earlier to occur of:

 

(A)          the date when the Notice is received by the addressee; or

 

(B)          if the recipient refuses or rejects delivery, the date on which the
Notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)           Change of Address.

 

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)           Default Method of Notice.

 

Any required Notice under this Loan Agreement or any other Loan Document which
does not specify how Notices are to be given shall be given in accordance with
this Section 15.02.

 

(d)           Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any Notice given
in accordance with this Loan Agreement.  Each party is required to acknowledge,
in writing, the receipt of any Notice upon request by the other party.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

64

--------------------------------------------------------------------------------


 

Section 15.03               Successors and Assigns Bound; Sale of Mortgage Loan.

 

(a)           Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower.  However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

 

(b)           Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan.  The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold
one (1) or more times without prior notice to Borrower.  A sale may result in a
change of the Loan Servicer.

 

Section 15.04               Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute
one (1) instrument.

 

Section 15.05               Joint and Several (or Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Section 15.06               Relationship of Parties; No Third Party Beneficiary.

 

(a)           Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower.  Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

 

(b)           No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document.  Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement.  Without limiting the foregoing:

 

(1)           any Servicing Arrangement between Lender and any Loan Servicer
shall constitute a contractual obligation of such Loan Servicer that is
independent of the obligation of Borrower for the payment of the Indebtedness;

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

65

--------------------------------------------------------------------------------


 

(2)           Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)           no payment by the Loan Servicer under any Servicing Arrangement
will reduce the amount of the Indebtedness.

 

Section 15.07               Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty.  This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Loan
Agreement.  This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Section 15.08               Construction.

 

(a)           The captions and headings of the sections of this Loan Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Loan Agreement and the Loan Documents.

 

(b)           Any reference in this Loan Agreement to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

 

(c)           Any reference in this Loan Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)           Use of the singular in this Loan Agreement includes the plural and
use of the plural includes the singular.

 

(e)           As used in this Loan Agreement, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only and not a limitation.

 

(f)            Whenever Borrower’s knowledge is implicated in this Loan
Agreement or the phrase “to Borrower’s knowledge” or a similar phrase is used in
this Loan Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.

 

(g)           Unless otherwise provided in this Loan Agreement, if Lender’s
approval is required for any matter hereunder, such approval may be granted or
withheld in Lender’s sole and absolute discretion.

 

(h)           Unless otherwise provided in this Loan Agreement, if Lender’s
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender’s sole and absolute
discretion.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

66

--------------------------------------------------------------------------------


 

(i)            All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(j)            “Lender may” shall mean at Lender’s discretion, but shall not be
an obligation.

 

Section 15.09               Mortgage Loan Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary.  If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
notice from Lender shall govern.  The Loan Servicer may change from time to time
(whether related or unrelated to a sale of the Mortgage Loan).  If there is a
change of the Loan Servicer, Borrower will be given notice of the change.

 

Section 15.10               Disclosure of Information.

 

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans.  Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Section 15.11               Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver.  If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12               Determinations by Lender.

 

In any instance in this Loan Agreement where the consent or approval of Lender
may be given or is required, or where any determination, judgment or decision is
to be rendered by Lender under this Loan Agreement, except as otherwise provided
herein, the granting, withholding or denial of such consent or approval and the
rendering of such determination, judgment or decision shall be made or exercised
by Lender (or its designated representative) at its discretion.

 

Section 15.13               Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a pre-existing mortgage, deed of trust or other lien encumbering the
Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower’s request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

67

--------------------------------------------------------------------------------


 

Section 15.14               Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days.  If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15               Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Key Principal
or any Guarantor or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated and restored by such amount and shall
exist as though such Voidable Transfer had never been made.

 

Section 15.16               Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.17               Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 
All prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents and any of their
provisions may not be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the party against which the enforcement of
the waiver, modification, amendment, discharge or termination is sought, and
then only to the extent set forth in that agreement.

 

Section 15.18               WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

68

--------------------------------------------------------------------------------


 

KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives.  Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 15

04-11

© 2011Fannie Mae

 

69

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

 

LANDMARK AT GARDEN SQUARE, LLC, a
Delaware limited liability company

 

 

 

By:

Elco Landmark at Garden Square Management, LLC, a Delaware limited liability
company, its Manager

 

 

 

 

 

By:

Elco Landmark Residential Holdings, LLC, a Delaware limited liability company,
its Manager

 

 

 

 

 

By:

JLCo, LLC, a Florida limited liability company, its Managing Member

 

 

 

 

 

By:

 

 

 

 

Joseph G. Lubeck

 

 

 

President

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Signature Page

04-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Scott McIntyre

 

 

Authorized Representative

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Signature Page

04-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type — Fixed Rate)

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair and
in good marketable condition or to prevent deterioration of the Mortgaged
Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair and in good marketable condition or to prevent deterioration of the
Mortgaged Property.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)           the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)           the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)           the making of a general assignment for the benefit of creditors by
Borrower;

 

(d)           the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

(e)           the appointment of a receiver, liquidator, custodian,
sequestrator, trustee or other similar officer who exercises control over
Borrower or any substantial part of the assets of Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

Borrower, Guarantor, Key Principal, Principal or any Borrower Affiliate (in
which event such case or proceeding shall be a Bankruptcy Event immediately).

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:

 

(a)           any entity that directly or indirectly owns, controls or holds
with power to vote, twenty percent (20%) or more of the outstanding voting
securities of Borrower, Guarantor or Key Principal;

 

(b)           any entity in which Borrower, Guarantor or Key Principal directly
or indirectly owns, controls or holds with the power to vote, twenty
percent (20%) or more of the outstanding voting securities of such entity;

 

(c)           any entity controlled by or under common control with, or which
controls Borrower, Guarantor or Key Principal (the term “control” for these
purposes means the ability, whether by the ownership of shares or other equity
interests, by contract or otherwise, to elect a majority of the directors of a
corporation, to make management decisions on behalf of, or independently to
select the managing partner of, a partnership, or otherwise to have the power
independently to remove and then select a majority of those individuals
exercising managerial authority over an entity, and control shall be
conclusively presumed in the case of the ownership of fifty percent (50%) or
more of the equity interests);

 

(d)           any partner, manager, member or shareholder of Borrower, Guarantor
or Key Principal; or

 

(e)           any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which Lender is not open for business.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Controlling Interest” means:

 

(a)           with respect to any entity, the following:

 

(1)                                 if such entity is a general partnership or a
joint venture, fifty-one percent (51%) of all general partnership or joint
venture interests in such entity;

 

(2)                                 if such entity is a limited partnership:

 

(A)                               any general partnership interest; or

 

(B)                               fifty-one percent (51%) of all limited
partnership interests in such entity;

 

(3)                                       if such entity is a limited liability
company or a limited liability partnership:

 

(A)                               fifty-one percent (51%) of all membership or
other ownership interests in such entity;

 

(B)                               the amount of membership or ownership
interests sufficient to have the power to appoint or change any manager; or

 

(C)                               the interest of any manager;

 

(4)                                 if such entity is a corporation (other than
a Publicly-Held Corporation) with only one class of voting stock, fifty-one
percent (51%) of voting stock in such corporation;

 

(5)                                 if such entity is a corporation (other than
a Publicly-Held Corporation) with more than one class of voting stock, the
amount of shares of voting stock sufficient to have the power to elect the
majority of directors of such corporation;

 

(6)                                 if such entity is a trust (other than a land
trust or a Publicly-Held Trust), the trustee of such trust or the ability to
remove, appoint or substitute the trustee of such trust (unless the trustee of
such trust after such removal, appointment or substitution is a trustee
identified in the trust agreement approved by Lender); or

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

(b)           the power or right in any agreement (including provisions
contained in the organizational and/or governing documents of Borrower,
Guarantor or Key Principal) to control or otherwise limit or modify, directly or
indirectly, the management and operations of Borrower, Guarantor or Key
Principal, including the power to:

 

(1)                                 cause a change in or replacement of the
Person that controls the management and operations of Borrower, Guarantor or Key
Principal; or

 

(2)                                 limit or otherwise modify the extent of such
Person’s control over the management and operations of Borrower, Guarantor or
Key Principal.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)           the sum of the Interest Rate plus four (4) percentage points; or

 

(b)           the maximum interest rate which may be collected from Borrower
under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” has the meaning as defined in Section 3(3) of ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties” means the exceptions to
Borrower’s representations and warranties set forth on Schedule 7 (Exceptions to
Representations and Warranties Schedule) to the Loan Agreement.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Foreclosure Event” means:

 

(a)         foreclosure under the Security Instrument;

 

(b)         any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

 

(c)         delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in the Mortgaged Property in
lieu of any of the foregoing; or

 

(d)         in Louisiana, any dation en paiement.

 

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

 

“Guarantor” means any guarantor of the Indebtedness or any other obligation of
Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)           the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;

 

(b)           the acknowledgment in writing by Guarantor (other than to Lender
in connection with a workout) that it is unable to pay its debts generally as
they mature;

 

(c)           the making of a general assignment for the benefit of creditors by
Guarantor;

 

(d)           the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

 

(e)           the appointment of a receiver, liquidator, custodian,
sequestrator, trustee or other similar officer who exercises control over
Guarantor or any substantial part of the assets of Guarantor, as applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal, or any Borrower Affiliate (in which event such case or
proceeding shall be a Guarantor Bankruptcy Event immediately).

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“Immediate Family Members” means a child, grandchild, spouse, sibling, or
parent, each of whom must have obtained a legal age of majority.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C.
Section 101, et seq., together with any other federal or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)           that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or

 

(b)           such Person’s inability to pay its debts as they become due.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Fixed Rate.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

6

--------------------------------------------------------------------------------


 

“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.

 

“Key Principal” means, collectively:

 

(a)           the natural person(s) or entity that controls and manages Borrower
that Lender determines is critical to the successful operation and management of
Borrower and the Mortgaged Property, as identified as such in the Summary of
Loan Terms; or

 

(b)           any natural person or entity who becomes a Key Principal after the
date of the Loan Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to the Loan Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

7

--------------------------------------------------------------------------------


 

Collateral Agreements, all O&M Programs, and any other documents now or in the
future executed by Borrower, Guarantor, Key Principal, any guarantor or any
other person in connection with the Mortgage Loan, as such documents may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender.  Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Material Commercial Lease” means any non-Residential Lease, including any
master lease (which term “master lease” shall include any master lease to a
single corporate tenant), other than:

 

(a)           a non-Residential Lease that comprises less than five percent (5%)
of total gross income of the Mortgaged Property on an annualized basis, so long
as the lease is not a cell tower lease or a solar (power) lease;

 

(b)           a cable television lease, so long as the lessee is not a Borrower
Affiliate, Key Principal or Guarantor;

 

(c)           storage units leased pursuant to any Residential Lease; or

 

(d)           a laundry lease, so long as:

 

(1)           the lessee is not a Borrower Affiliate, Key Principal or
Guarantor;

 

(2)           the rent payable is not below-market (as determined by Lender);
and

 

(3)           such laundry lease is terminable for cause by lessor.

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

8

--------------------------------------------------------------------------------


 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Notice” means any notices, requests, demands or other communications.

 

“O&M Program” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

9

--------------------------------------------------------------------------------


 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Period Term” or “Yield Maintenance Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium)
to the Loan Agreement.

 

“Principal” means any Person owning at least a twenty-five percent (25%)
interest (direct or indirect) in Borrower, Guarantor or Key Principal.

 

“Prohibited Person” means:

 

(a)           any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)           any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or

 

(c)           any Person that is determined by Fannie Mae to pose an
unacceptable credit risk due to the aggregate amount of debt of such Person
owned or held by Fannie Mae; or

 

(d)           any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust the outstanding
voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Remedial Work” means, in connection with the Mortgaged Property, any
investigation, site monitoring, containment, clean-up, restoration or other
remedial work necessary to comply with any Environmental Law or order of any
Governmental Authority.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

10

--------------------------------------------------------------------------------


 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repairs) to
the Loan Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacements) to the Loan Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

11

--------------------------------------------------------------------------------


 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its original economic and physical condition or to a condition
approved by Lender following a casualty.

 

“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender in connection with a Transfer for which Lender’s consent is
required (including any assumption of the Mortgage Loan).

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.

 

“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.

 

“Transfer” means:

 

(a)           a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law);

 

(b)           a granting, pledging, creating or attachment of a lien,
encumbrance or security interest (whether voluntary, involuntary, or by
operation of law);

 

(c)           an issuance or other creation of a direct or indirect ownership
interest;

 

(d)           a withdrawal, retirement, removal or involuntary resignation of
any owner or manager of a legal entity; or

 

(e)           a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

12

--------------------------------------------------------------------------------


 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Yield Maintenance Period Term” or “Prepayment Premium Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

13

--------------------------------------------------------------------------------


 

 

 

 

Borrower’s Initials

 

Schedule 1 to Multifamily Loan and

 

 

Security Agreement - Definitions Schedule

 

 

(Interest Rate - Fixed Rate)

Form 6101.FR

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms

(Interest Rate Type - Fixed Rate)

 

I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION

 

 

 

Borrower

 

LANDMARK AT GARDEN SQUARE, LLC, a Delaware limited liability company

 

 

 

Lender

 

BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company

 

 

 

Key Principal

 

Joseph G. Lubeck and MARLU Associates, Ltd.

 

 

 

Guarantor

 

Joseph G. Lubeck and MARLU Associates, Ltd.

 

 

 

Multifamily Project

 

Landmark at Garden Square

 

 

 

ADDRESSES

 

Borrower’s General Business Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida 33477

 

 

 

Borrower’s Notice Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida 33477

 

 

 

Multifamily Project Address

 

4205 Union Square Boulevard

Palm Beach Gardens, FL 33410

 

 

 

Multifamily Project County

 

Palm Beach County

 

 

 

Key Principal’s General Business Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida 33477

 

 

 

Key Principal’s Notice Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida 33477

 

 

 

Guarantor’s General Business Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

 

Jupiter, Florida 33477

 

 

 

Guarantor’s Notice Address

 

c/o Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida 33477

 

 

 

Lender’s General Business Address

 

118 Welsh Road

Horsham, Pennsylvania 19044

Attn: Servicing - Executive Vice President

 

 

 

Lender’s Notice Address

 

118 Welsh Road

Horsham, Pennsylvania 19044

Attn: Servicing - Executive Vice President

tony.perez@berkadia.com

 

 

 

Lender’s Payment Address

 

118 Welsh Road

Horsham, Pennsylvania 19044

Attn: Servicing - Account Manager

 

 

 

II. MULTIFAMILY PROJECT INFORMATION

 

 

 

Property Square Footage

 

28.682 acres

 

 

 

Total Parking Spaces

 

863

 

 

 

Total Residential Units

 

542

 

 

 

III. MORTGAGE LOAN INFORMATION

 

 

 

Amortization Period

 

360 months

 

 

 

Amortization Type

 

o Amortizing
o Full Term Interest Only
x Partial Interest Only

 

 

 

Effective Date

 

As of March 22, 2012

 

 

 

First Payment Date

 

May 1, 2012

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

 

 

 

First Principal and Interest Payment Date

 

May 1, 2014.

 

 

 

Fixed Rate

 

3.78%

 

 

 

Interest Accrual Method

 

[Select only one:]

o  30/360 (computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) thirty (30) day months).

 

or

 

x  Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Mortgage Loan by the Interest
Rate, dividing the product by three hundred sixty (360), and multiplying the
quotient obtained by the actual number of days elapsed in the applicable month).

 

 

 

Interest Only Term

 

24 months

 

 

 

Interest Rate

 

The Fixed Rate

 

 

 

Interest Rate Type

 

Fixed Rate

 

 

 

Last Interest Only Payment Date

 

April 1, 2014

 

 

 

Loan Amount

 

$45,200,000.00

 

 

 

Loan Term

 

84 months

 

 

 

Loan Year

 

The period beginning on the Effective Date and ending on the last day of March,
2013, and each successive twelve (12) month period thereafter.

 

 

 

Maturity Date

 

April 1, 2019, or any earlier date on which the unpaid principal balance of the
Mortgage Loan becomes due and payable by acceleration or otherwise.

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

3

--------------------------------------------------------------------------------


 

Monthly Debt Service Payment

 

For Partial Interest Only (Actual/360):

 

 

 

 

 

(i)

$142,380.00 for the First Payment Date;

 

 

 

 

 

 

(ii)

for each Payment Date thereafter through and including the Last Interest Only
Payment Date:

 

 

 

 

 

 

 

 

(a)

$132,888.00 if the prior month was a 28day month;

 

 

 

 

 

 

 

 

(b)

$137,634.00 if the prior month was a 29day month;

 

 

 

 

 

 

 

 

(c)

$142,380.00 if the prior month was a 30day month; and

 

 

 

 

 

 

 

 

(d)

$147,126.00 if the prior month was a 31day month; and

 

 

 

 

 

 

(iii)

$210,098.44 for the First Principal and Interest Payment Date and each Payment
Date thereafter until the Mortgage Loan is fully paid.

 

 

 

Prepayment Lockout Period

 

0 years from the Effective Date

 

IV. YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION

 

 

 

Yield Maintenance Period End Date

 

or

 

Prepayment Premium Period End Date

 

 

 

The last day of September, 2018.

 

 

 

Yield Maintenance Period Term

 

or

 

Prepayment Premium Period Term

 

 

 

78 months

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

4

--------------------------------------------------------------------------------


 

V. RESERVE INFORMATION

 

 

 

Completion Period

 

Within twelve (12) months after the Effective Date or as otherwise shown on the
Required Repair Schedule.

 

 

 

Initial Replacement Reserve Deposit

 

$76,750.00

 

 

 

Maximum Inspection Fee

 

$500.00

 

 

 

Maximum Repair Disbursement Interval

 

One time per calendar quarter

 

 

 

Maximum Replacement Reserve Disbursement Interval

 

One time per calendar quarter

 

 

 

Minimum Repairs Disbursement Amount

 

$10,000.00

 

 

 

Minimum Replacement Reserve Disbursement Amount

 

$5,000.00

 

 

 

Monthly Replacement Reserve Deposit

 

$11,291.67

 

 

 

Repair Threshold

 

$2,500.00

 

 

 

Repairs Escrow Account Administrative Fee

 

$100.00, payable one time

 

 

 

Repairs Escrow Deposit

 

$18,787.50

 

 

 

Replacement Reserve Account Administration Fee

 

$100.00, payable annually

 

 

 

Replacement Reserve Account Interest Disbursement Frequency

 

Quarterly

 

 

 

Replacement Threshold

 

$2,500.00

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

5

--------------------------------------------------------------------------------


 

 

Borrower’s Initials

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - Fixed Rate)

Form 6102.FR

 

Fannie Mae

07-11

© 2011Fannie Mae

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Fixed Rate)

 

1.

 

Defined Terms.

 

 

 

 

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule

to the Loan Agreement.

 

 

 

2.

 

Interest Accrual.

 

 

 

 

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Interest Rate until fully paid.

 

Schedule 3 to Multifamily Loan and
Security Agreement - Interest Rate Type
Provisions (Fixed Rate)

Form 6103.FR

 

Fannie Mae

01-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

Borrower’s Initials

 

Schedule 3 to Multifamily Loan and
Security Agreement - Interest Rate Type
Provisions (Fixed Rate)

Form 6103.FR

 

Fannie Mae

01-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(Standard Yield Maintenance — Fixed Rate)

 

1.             Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.             Prepayment Premium.

 

Any Prepayment Premium payable under Section 2.03 (Lockout/Prepayment) of the
Loan Agreement shall be computed as follows:

 

(a)           If the prepayment is made at any time after the Effective Date and
before the Yield Maintenance Period End Date, the Prepayment Premium shall be
the greater of:

 

(1)                                 one percent (1%) of the amount of principal
being prepaid; or

 

(2)                                 the product obtained by multiplying:

 

(A)                               the amount of principal being prepaid,

 

by

 

(B)                               the difference obtained by subtracting from
the Fixed Rate on the Mortgage Loan, the Yield Rate (as defined below) on the
twenty-fifth (25th) Business Day preceding (i) the Intended Prepayment Date, or
(ii) the date Lender accelerates the Mortgage Loan or otherwise accepts a
prepayment pursuant to Section 2.03(d) (Application of Collateral) of the Loan
Agreement,

 

by

 

(C)                               the present value factor calculated using the
following formula:

 

1 - (1 + r)-n/12

r

 

[r =        Yield Rate

 

n =                               the number of months remaining between
(i) either of the following: (x) in the case of a voluntary prepayment, the last
day of the month in which the prepayment is made, or (y) in any other case, the
date on which Lender accelerates the unpaid principal balance of the Mortgage
Loan and (ii) the Yield Maintenance Period End Date.

 

Schedule 4 to Multifamily Loan and

Form 6104.01

 

Security Agreement (Prepayment

 

 

Premium Schedule — Standard Yield

 

 

Maintenance — Fixed Rate)

 

 

Fannie Mae

01-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

 

[g78831ke21i001.jpg]

 

a =                               the yield for the longer U.S. Treasury
constant maturity

b =                               the yield for the shorter U.S. Treasury
constant maturity

x =                                the term of the longer U.S. Treasury constant
maturity

y =                                the term of the shorter U.S. Treasury
constant maturity

z =                                 “n” (as defined in the present value factor
calculation above) divided by twelve (12).

 

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary.  If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender. 
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

(b)           If the prepayment is made on or after the Yield Maintenance Period
End Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the Prepayment Premium shall be one
percent (1%) of the amount of principal being prepaid.

 

(c)           Notwithstanding the provisions of Section 2.03
(Lockout/Prepayment) of the Loan Agreement, no Prepayment Premium shall be
payable with respect to any prepayment made on or after the last calendar day of
the fourth (4th) month prior to the month in which the Maturity Date occurs.

 

Schedule 4 to Multifamily Loan and

Form 6104.01

 

Security Agreement (Prepayment

 

 

Premium Schedule — Standard Yield

 

 

Maintenance — Fixed Rate)

 

 

Fannie Mae

01-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

 

 

 

Borrower’s Initials

 

Schedule 4 to Multifamily Loan and

Form 6104.01

 

Security Agreement (Prepayment

 

 

Premium Schedule — Standard Yield

 

 

Maintenance — Fixed Rate)

 

 

Fannie Mae

01-11

© 2011Fannie Mae

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

·      Asphalt pavement

·      Pool filtration

·      Exterior wall paint

·      Common area carpet

·      Wall ceiling paint for common area

·      Unit carpet

·      Unit refrigerator

·      Unit range

·      Washer/dryers

·      Dishwashers

·      Water heaters

·      Condensing units

·      Elevator

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 5

04-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

 

 

Borrower’s Initials

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 5

04-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

Repair Description

 

Estimated Cost

 

Contingency

 

Total

 

ADA compliance

 

$

2,925

 

150

%

$

4,387.50

 

Clubhouse parking

 

$

1,200

 

150

%

$

1,800.00

 

Roof repairs

 

$

5,800

 

150

%

$

8,700.00

 

Maintenance building repairs

 

$

1,200

 

150

%

$

1,800.00

 

Moisture damage Apt 353

 

$

800

 

150

%

$

1,200.00

 

Pest Control Apt 346

 

$

600

 

150

%

$

900.00

 

 

 

$

12,525

 

 

 

$

18,787.50

 

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 6

04-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

 

 

Borrower’s Initials

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 6

04-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

NONE

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 7

04-11

© 2011Fannie Mae

 

1

--------------------------------------------------------------------------------


 

 

 

 

Borrower’s Initials

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Schedule 7

04-11

© 2011Fannie Mae

 

2

--------------------------------------------------------------------------------